Exhibit 10.6
EXECUTION COPY
 
PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT
by and among
NYTEX ENERGY HOLDINGS, INC.,
NYTEX FDF ACQUISITION, INC.
and
WAYPOINT NYTEX, LLC
Senior Series A Redeemable Preferred Stock
Series B Redeemable Preferred Stock
Warrants to Purchase Shares of Common Stock
Dated as of November 23, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Not Part of Agreement)

                 
Section                                                                           
                                Heading     Page    
Section 1. Definitions
            1  
1.1. Defined Terms
            1  
1.2. Accounting Principles
            18  
1.3. Rules of Construction
            19  
Section 2. Issuance and Sale of the Shares and the Warrants
            19  
2.1. Authorization of the Shares and the Warrants
            19  
2.2. Sale and Purchase of the Shares and Warrants
            20  
2.3. Closing
            20  
Section 3. Representations and Warranties of Parent and the Company
            20  
3.1. Authority
            20  
3.2. Formation and Qualification
            21  
3.3. Tax Returns
            21  
3.4. Financial Statements
            21  
3.5. Entity Names
            22  
3.6. O.S.H.A. and Environmental Compliance
            22  
3.7. Solvency; No Litigation, Violation, Indebtedness or Default
            23  
3.8. Patents, Trademarks, Copyrights and Licenses
            24  
3.9. Licenses and Permits
            24  
3.10. Default of Indebtedness
            25  
3.11. No Default
            25  
3.12. No Burdensome Restrictions
            25  
3.13. No Labor Disputes
            25  
3.14. Margin Regulations
            25  
3.15. Investment Company Act
            25  
3.16. Disclosure
            25  
3.17. Delivery of Documents
            26  
3.18. Swaps
            26  
3.19. Conflicting Agreements
            26  
3.20. Application of Certain Laws and Regulations
            26  
3.21. Business and Property
            26  
3.22. Insurance
            26  
3.23. Anti-Terrorism Laws
            26  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Not Part of Agreement)

                 
Section                                                                           
                                Heading     Page    
3.24. Trading with the Enemy
            27  
3.25. Federal Securities Laws
            27  
Section 4. Representations of Purchaser
            28  
4.1. Authority
            28  
4.2. Formation
            28  
4.3. Investment
            28  
Section 5. Closing Conditions
            28  
5.1. Conditions to Closing
            28  
Section 6. Financial Statements and Information
            31  
Section 7. Inspection Rights; Board Observation Rights
            35  
7.1. Inspection of Books and Properties
            35  
7.2. Board of Directors; Observation Rights
            35  
Section 8. Affirmative Covenants
            36  
8.1. Maintenance of Corporate Existence, Properties and Records
            36  
8.2. Payment of Taxes and Claims
            36  
8.3. Compliance With Law
            37  
8.4. Environmental Matters
            37  
8.5. Insurance
            38  
8.6. Use of Proceeds
            38  
8.7. Further Assurances
            38  
Section 9. Negative Covenants
            39  
9.1. Restrictions on Indebtedness
            39  
9.2. Restrictions on Liens
            39  
9.3. Limitation on Sale and Leasebacks
            40  
9.4. Mergers, Consolidations, Sales of Assets and Acquisitions
            40  
9.5. Conduct of Business
            40  
9.6. Restricted Payments and Restricted Investments
            41  
9.7. Issuance of Stock by Subsidiaries
            41  
9.8. Transactions with Affiliates
            41  
9.9. Operating Leases
            41  
9.10. Contingent Obligations
            41  
9.11. Limitation on Dividend Restrictions Affecting Subsidiaries
            42  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Not Part of Agreement)

                 
Section                                                                           
                                Heading     Page    
9.12. Compliance with ERISA
            42  
9.13. Litigation
            43  
9.14. Accounting Changes
            43  
9.15. No Amendments to Certain Other Documents
            43  
Section 10. Financial Covenants
            43  
10.1. Fixed Charge Coverage Ratio
            43  
10.2. Capital Expenditures
            44  
10.3. Leverage Ratio
            44  
10.4. Minimum EBITDA
            44  
Section 11. Events of Default
            44  
11.1. Events of Default; Remedies
            44  
11.2. Suits for Enforcement
            46  
11.3. Remedies Cumulative
            47  
11.4. Remedies Not Waived
            47  
Section 12. Put Right
            47  
Section 13. Miscellaneous
            47  
13.1. Amendment and Waiver
            47  
13.2. Expenses
            48  
13.3. Survival of Representations and Warranties
            48  
13.4. Successors and Assigns
            48  
13.5. Notices
            49  
13.6. Indemnification
            50  
13.7. Confidentiality
            51  
13.8. Punitive Damages
            52  
13.9. Integration and Severability
            52  
13.10. Counterparts
            52  
13.11. Governing Law
            52  
13.12. Submission to Jurisdiction; Waiver of Service and Venue
            52  
13.13. Waiver of Right to Trial by Jury
            53  
Section 14. Replacement of Shares
            53  

-iii-



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 1.1
  Owned and Leased Properties
Schedule 3.1
  Consents
Schedule 3.2(a)
  Good Standing
Schedule 3.2(b)
  Subsidiaries
Schedule 3.3
  Taxes
Schedule 3.6
  (OSHA and Environmental Compliance)
Schedule 3.5
  Entity Names
Schedule 3.7(b)
  Litigation
Schedule 3.7(d)
  Plan Contributions
Schedule 3.8
  Intellectual Property
Schedule 3.9
  Licenses and Permits
Schedule 3.11
  Defaults
Schedule 3.13
  Labor Disputes
Schedule 3.21
  Business
Schedule 3.22
  Insurance
Schedule 3.25
  SEC Filings
Schedule 9.10(d)
  Contingent Obligations

-i-



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A-1
  Purchaser Warrant
Exhibit A-2
  Control Warrant
Exhibit B
  Compliance Certificate
Exhibit D
  Registration Rights Agreement
Exhibit E
  Senior Series A Certificate of Designations
Exhibit F
  Legal Opinion
Exhibit G
  Initial Budget
Exhibit H
  Parent Series B Certificate of Designations
Exhibit 3.4(a)
  Pro Forma Balance Sheet
Exhibit 3.4(b)
  Projections

-i-



--------------------------------------------------------------------------------



 



PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT
PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT, dated as of November 23, 2010
(this “Agreement”), by and among NYTEX ENERGY HOLDINGS, INC., a Delaware
corporation (“Parent”), NYTEX FDF ACQUISITION, INC., a Delaware corporation (the
“Company”), and WayPoint Nytex, LLC, a Delaware limited liability company
(together with its successors and assigns, the “Purchaser”).
RECITALS
WHEREAS, (a) the Company wishes to issue and sell to the Purchaser, and the
Purchaser wishes to purchase from the Company, 20,750 shares of the Company’s
14% Senior Series A Redeemable Preferred Stock, par value $0.001 per share (the
“Senior Series A Redeemable Preferred Stock”), and (b) Parent wishes to issue
and sell to the Purchaser, and the Purchaser wishes to purchase from Parent,
(i) a warrant, in the form of Exhibit A-1 attached hereto (the “Purchaser
Warrant”), and (ii) a warrant, in the form of Exhibit A-2 attached hereto (the
“Control Warrant”, and together with the Purchaser Warrant, the “Warrants”), all
for the consideration and upon the terms and conditions hereinafter provided;
and
WHEREAS, Parent wishes to issue and sell to the Purchaser, and the Purchaser
wishes to purchase from Parent, one (1) share of Parent’s Series B Redeemable
Preferred Stock, par value $0.001 per share (the “Series B Redeemable Preferred
Stock”).
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
representations and warranties and agreements made herein, and other good and
valuable consideration the receipt and sufficiency of which hereby are
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
     Section 1. Definitions.
     1.1. Defined Terms. For the purposes of this Agreement, the following terms
shall have the following respective meanings:
     “Accountants” means the nationally or regionally recognized firm of
independent certified public accountants mutually agreed upon in writing by the
Company and the Purchaser.
     “Acquisition Agreement” means that certain Membership Interests Purchase
Agreement (including all annexes, exhibits and schedules relating thereto),
dated as of November 23, 2010, among the Company and the Francis Entities, in
form and substance satisfactory to the Purchaser.
     “Affiliate” means, as to any Person, (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote 5% or more of the Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) to direct or

-1-



--------------------------------------------------------------------------------



 



cause the direction of the management and policies of such Person whether by
ownership of Equity Interests, contract or otherwise.
     “Anti-Terrorism Laws” means any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).
     “Applicable Law” means all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Transaction Document or contract in
question, including all applicable common law and equitable principles; all
provisions of all applicable state, federal and foreign constitutions, statutes,
rules, regulations, treaties, directives and orders of any Governmental
Authority, and all orders, judgments and decrees of all courts and arbitrators.
     “Bankruptcy Code” means 11 U.S.C. Sec. 101 et seq., as from time to time
hereafter amended, and any successor or similar statute.
     “Blocked Person” has the meaning set forth in Section 3.23(b).
     “Budget” for any fiscal year means an annual operating budget of the NYTEX
Parties, on both a consolidated and consolidating basis, (a) for such fiscal
year, containing projections of profit and loss, cash flow and ending balance
sheets for each month of such fiscal year, and (b) for the succeeding three
years, containing projections of profit and loss, cash flow and ending balance
sheets for each of such years; and thereafter, promptly upon preparation
thereof, all amendments and revisions thereto which may be made from time to
time. The initial Budget effective on the date of this Agreement is attached
hereto as Exhibit G.
     “Business” means, with respect any NYTEX Party, such NYTEX Party’s business
as conducted on the Closing Date;
     “Business Day” means any day except a Saturday, a Sunday or a legal holiday
in New York City.
     “Capital Expenditures” means expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures.
     “Capitalized Lease” means, as to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, is or is required to be accounted for as a capital lease on the
balance sheet of such Person.
     “Capitalized Lease Obligation” means any Indebtedness of any NYTEX Party
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

-2-



--------------------------------------------------------------------------------



 



     “Cash” means money (in Dollars), currency (in Dollars) or a credit balance
in any Deposit Account.
     “Cash Equivalents” means
     (a) marketable direct obligations issued by, or unconditionally guaranteed
by, the United States Government or issued by any agency thereof and backed by
the full faith and credit of the United States of America, in each case maturing
within one year from the date of acquisition thereof;
     (b) commercial paper of an issuer rated at least A-1 by S&P or P-1 by
Moody’s, or (if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally) carrying an equivalent rating by a
nationally recognized statistical rating organization, which is issued by a
Person (other than the Company or an Affiliate of the Company) organized under
the laws of any state of the United States or of the District of Columbia, and
matures within nine months after the date of acquisition thereof;
     (c) certificates of deposit or bankers’ acceptances maturing not more than
one year after the date of acquisition thereof; and
     (d) repurchase obligations of any bank, having a term of not more than
30 days, for, and secured by, underlying securities of the types (without regard
to maturity) described in clauses (a) and (c) above.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
     “Certified” when used with respect to any financial information of any
Person to be certified by any of its officers, indicates that such information
is to be accompanied by a certificate to the effect that such financial
information has been prepared in accordance with GAAP consistently applied,
subject in the case of interim financial information to normal year end audit
adjustments and absence of the footnotes required by GAAP, and presents fairly,
in all material respects, the information contained therein as at the dates and
for the periods covered thereby.
     “Change of Control” means, and shall be deemed to have occurred, if at any
time:
     (a) all or substantially all of the outstanding shares of capital stock of
any NYTEX Party shall be transferred or sold or such NYTEX Party shall merge or
consolidate with another person or entity, in each case, in one or a series of
related transactions, under circumstances in which the holders (together with
the Affiliates of such holders) of the voting power of outstanding capital stock
of such NYTEX Party, as applicable, immediately prior to such transaction, own
less than 50% in voting power of the outstanding capital stock of such NYTEX
Party, as applicable, or the surviving or resulting corporation or acquirer, as
the case may be, immediately following such transaction; or

-3-



--------------------------------------------------------------------------------



 



     (b) there shall occur a sale or other Disposition of all or substantially
all of the assets of any NYTEX Party (whether such sale or other Disposition
occurs pursuant to a single transaction or a series of related transactions), or
a voluntary or involuntary liquidation, dissolution or winding up of any NYTEX
Party (including any transaction or series of related transactions or event that
is deemed to be a liquidation, dissolution or winding up of such NYTEX Party
pursuant to any provision of its Organizational Documents),
     (c) Either Michael K. Galvis or Michael G. Francis shall sell at least five
percent (5%) of Parent’s Equity Interests held by him immediately prior to such
sale;
     (d) Michael K. Galvis ceases to be employed as the Chief Executive Officer
of Parent or otherwise dies or becomes disabled and, in any case, shall not have
been replaced within thirty (30) calendar days by an interim Chief Executive
Officer, and within one hundred eighty (180) days by a permanent Chief Executive
Officer, each to have similar experience and qualifications as the Chief
Executive Officer being replaced and to be otherwise satisfactory to the
Purchaser in its reasonable discretion, or any such replacement Chief Executive
Officer ceases such employment or otherwise dies or becomes disabled unless
replaced in the same time period and with an individual having similar
experience and qualifications as the Chief Executive Officer being replaced and
to be otherwise satisfactory to the Purchaser in its reasonable discretion; or
     (e) Michael G. Francis ceases to be employed as the Chief Executive Officer
of the Francis Entities or otherwise dies or becomes disabled and, in any case,
shall not have been replaced within thirty (30) calendar days by an interim
Chief Executive Officer, and within one hundred eighty (180) days by a permanent
Chief Executive Officer, each to have similar experience and qualifications as
the Chief Executive Officer being replaced and to be otherwise satisfactory to
the Purchaser in its reasonable discretion, or any such replacement Chief
Executive Officer ceases such employment or otherwise dies or becomes disabled
unless replaced in the same time period and with an individual having similar
experience and qualifications as the Chief Executive Officer being replaced and
to be otherwise satisfactory to the Purchaser in its reasonable discretion
     “Charges” means all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), of any
NYTEX Party or any of Affiliate (other than the Purchaser) thereof.
     “Closing Date” has the meaning set forth in Section 2.3.
     “Closing Fee” has the meaning set forth in Section 2.1(c).
     “Code” means the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

-4-



--------------------------------------------------------------------------------



 



     “Company” has the meaning set forth in the preamble.
     “Compliance Certificate” means, for any fiscal quarter of the Company, an
Officer’s Certificate of the Company properly completed as of the last day of
such fiscal quarter and signed by the Chief Financial Officer of the Company,
substantially in the form set forth in Exhibit B attached hereto.
     “Confidential Information” has the meaning set forth in Section 13.7.
     “Consents” means all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Authorities
and other third parties, domestic or foreign, necessary to carry on any NYTEX
Party’s business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the other
Transaction Documents, the Senior Debt Documents, the Subordinated Debt
Documents or the Acquisition Agreement, including any Consents required under
all applicable federal, state or other Applicable Law.
     “Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, with or without recourse, guaranteeing or intended to
guarantee any Indebtedness, lease, dividend or other monetary obligation (the
“primary obligation”) of another Person (the “primary obligor”) in any manner,
including any obligation of that Person (a) to purchase, repurchase or otherwise
acquire such primary obligation or any security therefor, (b) to advance or
provide funds for the payment or discharge of any such primary obligation or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency or any balance sheet item, level of income
or financial condition of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the holder
of any such primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or if indeterminable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder), as determined by such Person in good faith. Notwithstanding
the foregoing, the term “Contingent Obligation” shall not include endorsements
of instruments for deposit or collection in the Ordinary Course of Business.
     “Control Warrant” has the meaning set forth in the preamble.
     “Controlled Group” means, at any time, each NYTEX Party and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any NYTEX Party, are treated as a single employer under Section 414 of the Code.
     “Debt Payments” means and includes, for any period and calculated for the
Company and its Subsidiaries on a consolidated basis, the sum of (without
duplication) (a) all amounts actually incurred and payable during such period
for interest on any Advances (as defined in the

-5-



--------------------------------------------------------------------------------



 



Senior Debt Documents), Indebtedness, and the interest portion of any amount
incurred under any Capitalized Lease Obligation and any Synthetic Lease, plus
(b) all amounts incurred and payable for all fees, commissions and charges under
this Agreement and with respect to any Advances, Funded Debt or other
Indebtedness for borrowed money, plus (c) scheduled principal payments under any
Capitalized Lease Obligation and any Synthetic Lease, plus (d) unscheduled
principal payments paid during the period under any Capitalized Lease
Obligations and any Synthetic Lease, plus (e) scheduled principal payments made
with respect to any Funded Debt or other Indebtedness for borrowed money (other
than the repayment of Revolving Advances (as defined in the Senior Debt
Documents)), regardless to whom such amounts are payable, plus (f) unscheduled
principal payments with respect to any Funded Debt or other Indebtedness for
borrowed money (other than the repayment of Revolving Advances), regardless to
whom such amounts are payable.
     “Default” means any event or condition which, with due notice or lapse of
time or both, would become an Event of Default.
     “Deposit Account” means a deposit account, as such term is defined in
Section 9-102 of the Uniform Commercial Code.
     “Derivative Securities” means (i) all shares of stock and other securities
that are convertible into or exchangeable or exercisable for shares of Parent
Common Stock, and (ii) all options, warrants, and other rights to acquire shares
of Parent Common Stock or any class of stock or other security or securities
convertible into or exchangeable for shares of Parent Common Stock or any class
of stock of other security.
     “Dispose” means, with respect to any assets or property of any Person, to
sell, convey, transfer, exchange, lease, encumber (other than pursuant to
transactions occurring on the date hereof) or otherwise dispose of, such assets
or property (including any involuntary disposition by eminent domain or
otherwise), and “Disposition” has a corresponding meaning.
     “Dollars” and “$” means lawful money of the United States of America.
     “Earnings Before Interest and Taxes” means, for any period, net income (or
loss) of the Company and its Subsidiaries on a consolidated basis for such
period (excluding one-time non-cash gains and non-cash losses) plus the
following to the extent deducted in calculating such net income (or loss):
(i) all interest expense of the Company and its Subsidiaries on a consolidated
basis for such period, and (ii) all charges against income of the Company and
its Subsidiaries on a consolidated basis for such period for federal, state and
local taxes.
     “EBITDA” means, for any period, Earnings Before Interest and Taxes for such
period plus the following for the Company and its Subsidiaries on a consolidated
basis to the extent deducted in calculating net income (or loss) for such
period: (i) depreciation expenses for such period and (i) amortization expenses
for such period.
     “Environmental Laws” means all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation,

-6-



--------------------------------------------------------------------------------



 



transportation, processing, handling, production or disposal of Hazardous
Substances and the rules, regulations, policies, guidelines, interpretations,
decisions, orders and directives of federal, state and local governmental
agencies and authorities with respect thereto.
     “Environmental Matter” means any claim, investigation, litigation or
administrative proceeding, whether pending or threatened, or Order, asserted,
arising or entered under or pursuant to any Environmental Law, or relating to
any Hazardous Materials, in each case against or affecting the Company or any of
its Subsidiaries, their respective operations, or any properties owned, leased
or used by any of them.
     “Environmental Permit” means all licenses, permits, authorizations and
registrations required to be obtained by any NYTEX Party under any applicable
Environmental Law and necessary for its operations.
     “Equipment” means and includes as to each NYTEX Party all of such NYTEX
Party’s goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including all equipment, machinery, apparatus, motor vehicles,
fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefore or accessions thereto.
     “Equity Documents” means all documents executed in connection with the
issuance of the Company’s Equity Interests to Parent on or immediately prior to
the Closing Date, including membership certificates, if any.
     “Equity Interests” means (a) with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether voting or nonvoting) of capital stock, including
each class of common stock and preferred stock of such Person, and (b) with
respect to any Person that is not a corporation, any and all general partnership
interests, limited partnership interests, membership or limited liability
company interests, beneficial interests or other equity interests of or in such
Person (including any common, preferred or other interest in the capital or
profits of such Person, and whether or not having voting or similar rights).
     “Equity Value” means the value of all of Parent’s equity as determined by a
nationally recognized independent accounting firm mutually agreed upon by Parent
and the Purchaser.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b),
414(c), 414(m) or 414(o) of the Code or Section 4001 of ERISA.
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA); (c) a complete
or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in

-7-



--------------------------------------------------------------------------------



 



reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a plan amendment as a termination under Section 4041 or 4041A of ERISA or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) a failure by the Company or any ERISA Affiliate to make
required contributions to a Pension Plan or Multiemployer Plan; (f) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (g) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Company or any ERISA Affiliate; (h) an application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code with respect to any Plan; (i) a non-exempt prohibited transaction occurs
with respect to any Plan for which any NYTEX Party may be directly or indirectly
liable; or (j) a violation of the applicable requirements of Section 404 or 405
of ERISA or the exclusive benefit rule under Section 401(a) of the Code by any
fiduciary or disqualified person with respect to any Plan for which the Company
or any ERISA Affiliate may be directly or indirectly liable.
     “Event of Default” has the meaning set forth in Section 11.1.
     “Executive Order No. 13224” means the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
     “Exchange Act” means as of any date the Securities Exchange Act of 1934, as
amended, or any successor federal statute from time to time in effect, and a
reference to a particular section thereof shall include a reference to the
comparable section, if any, of any such successor federal statute.
     “Fixed Charge Coverage Ratio” means and includes, with respect to any
period, the ratio of (a) (i) EBITDA minus (ii) Unfinanced Capital Expenditures
made during such period, minus (iii) distributions and dividends made during
such period, minus (iv) cash taxes paid during such period, minus (v) management
fees paid and not otherwise deducted in calculating net income (loss) during
such period to (b) (i) all Debt Payments plus (ii) all payments of Subordinated
Debt made during such period. For purposes of determining the Fixed Charge
Coverage Ratio, Unfinanced Capital Expenditures shall include Capital
Expenditures that are financed under Revolving Advances (as defined in the
Senior Debt Documents) made pursuant to the Senior Debt Documents.
     “Francis Entities” means Francis Oaks, LLC, a Louisiana limited liability
company, and Francis Drilling Fluids, Ltd., a Louisiana corporation.
     “Francis Subordinated Debt” means and includes all liabilities, loans,
debts and other obligations of any NYTEX Party under the Francis Subordinated
Debt Documents.
     “Francis Subordinated Debt Documents” means (a) the Subordinated Promissory
Note issued by Parent in favor of Diana Istre Francis dated November 23, 2010 in
the principal sum of $750,000 and (ii) all other agreements, instruments and
documents executed by a NYTEX Party pursuant thereto, in each case, as amended,
amended and restated, refinanced, extended,

-8-



--------------------------------------------------------------------------------



 



supplemented and/or otherwise modified from time to time in accordance with the
Francis Note Subordination Agreement.
     “Fully-Diluted Basis” means all of the outstanding shares of Parent Common
Stock, assuming the exercise of all outstanding warrants and the exercise or
conversion of all outstanding Derivative Securities.
     “Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capitalized Lease Obligations,
current maturities of long-term debt, revolving credit and short term debt
extendible beyond one year at the option of the debtor, and also including, in
the case of the Company, the Obligations and, without duplication, Indebtedness
consisting of guaranties of Funded Debt of other Persons.
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America, applied on a consistent basis both
as to classification of items and amounts.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.
     “Hazardous Substance” means, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et seq.), RCRA, Articles 15 and 27 of the New York State
Environmental Conservation Law or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.
     “Hazardous Wastes” means all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.
     “Indebtedness” with respect to any Person at a particular date means all
obligations of such Person which in accordance with GAAP would be classified
upon a balance sheet as liabilities (except capital stock and surplus earned or
otherwise) and in any event, without limitation, by reason of enumeration, shall
include all indebtedness, debt and other similar monetary obligations of such
Person whether direct or guaranteed, and all premiums, if any, due at the
required prepayment dates of such indebtedness, and all indebtedness secured by
a Lien on assets owned by such Person, whether or not such indebtedness actually
shall have been created, assumed or incurred by such Person. Any indebtedness of
such Person resulting from the acquisition by such Person of any assets subject
to any Lien shall be deemed, for the purposes

-9-



--------------------------------------------------------------------------------



 



hereof, to be the equivalent of the creation, assumption and incurring of the
indebtedness secured thereby, whether or not actually so created, assumed or
incurred.
     “Intellectual Property” means property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, trade name application, domain name, domain name application, mask work,
trade secret or license or other right to use any of the foregoing.
     “Internal Revenue Service” means the United States Internal Revenue Service
and any successor or similar agency performing similar functions.
     “Inventory” means and includes as to each NYTEX Party all of such NYTEX
Party’s now owned or hereafter acquired goods, merchandise and other personal
property, wherever located, to be furnished under any consignment arrangement,
contract of service or held for sale or lease, all raw materials, work in
process, finished goods and materials and supplies of any kind, nature or
description which are or might be used or consumed in such NYTEX Party’s
business or used in selling or furnishing such goods, merchandise and other
personal property, and all documents of title or other documents representing
them.
     “Investment” when used with reference to any investment of any NYTEX Party
means any investment so classified under GAAP, and, whether or not so
classified, includes (a) any Indebtedness owed by any Person to such NYTEX
Party, (b) any Contingent Obligation of such NYTEX Party with respect to
Indebtedness or other obligations of any Person, and (c) any Equity Interests in
any Person held by such NYTEX Party; and the amount of any Investment shall be
the original principal or capital amount thereof less all cash returns of
principal or equity thereof (and without adjustment by reason of the financial
condition of such other Person).
     “Leverage Ratio” means, as of any date of determination, the ratio of
(a) Funded Debt as of such date to (b) EBITDA for the period of the four fiscal
quarters most recently ended; provided that for purposes of calculating the
Leverage Ratio (i) for the one fiscal quarter ending November 30, 2010, EBITDA
shall be measured for such one fiscal quarter multiplied by four, (ii) for the
two fiscal quarters ending February 28, 2011, EBITDA shall be measured for such
two fiscal quarters multiplied by two, and (iii) for the three fiscal quarters
ending May 31, 2011, EBITDA shall be measured for such three fiscal quarters
multiplied by 4/3.
     “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.
     “Management Fee” means and includes all liabilities, debts and other
obligations of any NYTEX Party under the Management Fee Documents, not to exceed
$750,000 in the aggregate during any fiscal year of the Company.

-10-



--------------------------------------------------------------------------------



 



     “Management Fee Documents” means (a) the Management Fee Agreement, dated
November 23, 2010, by and between the Company and Parent (b) all other
agreements, instruments and documents executed by a NYTEX Party pursuant
thereto, in each case, as amended, amended and restated, refinanced, extended,
supplemented and/or otherwise modified from time to time in accordance with this
Agreement.
     “Material Adverse Effect” means a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business, or
properties of any NYTEX Party, or (b) the Company’s ability to duly and
punctually pay or perform the Obligations under the Transaction Documents in
accordance with the terms thereof.
     “Material Contract” means any agreement or contract (including licenses,
supply agreements, requirements contracts, customer agreements, franchise
agreements, distribution agreements, joint venture agreements, asset purchase
agreements, stock purchase agreements, merger agreements, agency or advertising
agreements, leases of real or personal property, credit agreements, loan
agreements, security agreements, mortgages, trust deeds, trust indentures,
shareholder agreements, registration rights agreements, consulting agreements,
management agreements, employment agreements, severance agreements, collective
bargaining agreements, tax sharing agreements, and other contracts, agreements
and commitments) to which the Company or any of its Subsidiaries is a party and
which involves obligations (contingent or otherwise) of, or payments to, any
NYTEX Party of more than $500,000 in any fiscal year or is otherwise material to
the ongoing business, operations, financial condition or prospects of the NYTEX
Parties taken as a whole.
     “Maturity Date” means May 23, 2016.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor that is a
nationally recognized statistical rating organization.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Sections 3(37) and 4001(a)(3) of ERISA.
     “Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any NYTEX Party or any member of the Controlled Group) at
least two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.
     “NYTEX Parties” means Parent, the Company and the Company’s Subsidiaries,
including the Francis Entities.
     “Obligations” means all of the Indebtedness, obligations and liabilities of
the NYTEX Parties incurred under the Transaction Documents, whether now existing
or hereafter created or arising, direct or indirect, matured or unmatured, and
whether absolute or contingent, joint, several or joint and several, and no
matter how the same may be evidenced or shall arise, including (a) the
obligation to pay principal, interest (including interest accruing after the
commencement of any proceeding referred to in Section 11.1(e) or (f), whether or
not allowed as a claim in such proceeding), charges (including redemption
charges, if any), expenses, fees, attorneys’ fees and disbursements, indemnities
and other amounts payable by or chargeable to

-11-



--------------------------------------------------------------------------------



 



any NYTEX Party under any Transaction Document and (b) the obligations of any
NYTEX Party to reimburse any amount in respect of any of the foregoing that
Purchaser, in its sole discretion, may elect to pay or advance on behalf of any
NYTEX Party.
     “Observer” has the meaning set forth in Section 7.2.
     “Officer’s Certificate” means with respect to any corporation or other
entity, a certificate signed by a Responsible Officer of the specified
corporation or entity.
     “Order” means any order, writ, injunction, decree, judgment, award,
determination or written direction or demand of any court, arbitrator or
Governmental Authority.
     “Ordinary Course of Business” means with respect to any NYTEX Party, the
ordinary course of such NYTEX Party’s business as conducted on the Closing Date.
     “Organizational Documents” means (a) with respect to any corporation, the
certificate of incorporation, articles of incorporation or comparable
constitutional or charter document, and by-laws, of such corporation, (b) with
respect to any limited liability company, the certificate of formation or
comparable document filed with the Secretary of State or comparable official of
the state of organization of such limited liability company, and the operating
agreement, limited liability company agreement or comparable constitutive
document thereof, (c) with respect to any limited partnership, the certificate
of limited partnership or comparable document filed with the Secretary of State
or comparable official of the state of organization of such limited partnership
and the limited partnership agreement thereof, (d) with respect to any general
partnership or joint venture, the partnership agreement or joint venture
agreement relating thereto, (e) with respect to any trust, the trust agreement
or comparable agreement establishing such trust, or (f) with respect to any
other business entity, the comparable constitutive documents, in each case with
all amendments, modifications and supplements thereto from time to time executed
or filed.
     “Parent” has the meaning set forth in the preamble.
     “Parent Certificate Amendment” has the meaning set forth in Section 2.1(b).
     “Parent Common Stock” means the Common Stock, par value $0.001 per share,
of Parent.
     “Parent Series B Certificate of Designations” has the meaning set forth in
Section 2.1(b).
     “Parent Series B Preferred Stock” means Parent’s Series B Preferred Stock,
$0.001 par value per share.
     “Parent Series B Share” has the meaning set forth in Section 2.2(b).
     “PBGC” means the Pension Benefit Guaranty Corporation, and any successor
agency or Governmental Authority performing similar functions.

-12-



--------------------------------------------------------------------------------



 



     “Pension Plan” means at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (a) is maintained by any member of the
Controlled Group for employees of any member of the Controlled Group or (b) has
at any time within the preceding five years been maintained by any entity which
was at such time a member of the Controlled Group for employees of any entity
which was at such time a member of the Controlled Group.
     “Permitted Liens” has the meaning set forth in Section 9.2.
     “Person” means and includes an individual, a corporation, a partnership, an
association, a joint venture, a limited liability company, a trust, a syndicate,
an unincorporated organization and a Governmental Authority.
     “Plan” means any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Plan), maintained for employees of any NYTEX Party
or any member of the Controlled Group or any such Plan to which any NYTEX Party
or any member of the Controlled Group is required to contribute on behalf of any
of its employees.
     “Preferred Equity Interests” means, with respect to any Person, any class
of capital stock or other Equity Interests of such Person which is entitled to a
preference or priority over any other class of Equity Interests of such Person
with respect to any distribution of such Person’s assets, whether upon the
declaration or payment of dividends, or upon liquidation or dissolution, or
otherwise.
     “Principal Amount” has the meaning set forth in Section 2.1.
     “Pro Forma Balance Sheet” has the meaning set forth in Section 3.4(a).
     “Pro Forma Financial Statements” has the meaning set forth in
Section 3.4(b).
     “Projections” has the meaning set forth in Section 3.4(b).
     “Purchase Price” has the meaning set forth in Section 2.2.
     “Purchaser” has the meaning set forth in the preamble.
     “Purchaser Warrant” has the meaning set forth in the preamble.
     “Put Election Notice” has the meaning set forth in Section 12.
     “Put Event Date” has the meaning set forth in Section 12.
     “Put Payment Amount” has the meaning set forth in Section 12.
     “Put Securities” has the meaning set forth in Section 12.

-13-



--------------------------------------------------------------------------------



 



     “RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
     “Real Property” means all of each NYTEX Party’s right, title and interest
in and to the owned and leased premises identified on Schedule 1.1 or which is
hereafter owned or leased by any NYTEX Party.
     “Records” means all of the NYTEX Parties’ right, title and interest in all
of their respective books, records, ledger sheets, invoices, files, tapes,
cards, computer runs, computer programs, computer files and other data and
documents, including records in any form (digital or other), and recorded in or
through any tangible medium (magnetic, lasergraphic or other) and retrievable in
perceivable form, together with all machinery and processes (including computer
programming instructions) required to read and print such records, relating to
any property or assets of the Company or its Subsidiaries.
     “Registration Rights Agreement” means a Registration Rights Agreement in
the form of Exhibit D attached hereto to be executed and delivered by the
Company and the Purchaser on the Closing Date, as from time to time amended,
modified or supplemented in accordance with its terms.
     “Release” has the meaning set forth in Section 3.6(c)(i).
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30)-day notice has been waived.
     “Responsible Officer” means, with respect to any corporation, any of the
Chief Executive Officer, the Chief Operating Officer, the Chief Financial
Officer, the President, one of the Vice Presidents, the General Counsel or the
Treasurer of such corporation, and, with respect to any partnership, limited
liability company or other type of business entity, any individual performing
comparable management functions with respect to such entity.
     “Restricted Investment” means any Investment other than:
     (a) any Investment in Cash or Cash Equivalents;
     (b) any Investment existing on the Closing Date; and
     (c) any Investment by the Company in the Equity Interests of, or loan or
advance to or Contingent Obligation with respect to the obligations of, any
Wholly-owned Subsidiary of the Company, and any Investment by any Wholly-owned
Subsidiary of the Company in the Equity Interests of, or loan or advance to or
Contingent Obligation with respect to the obligations of, the Company or any
other Wholly-owned Subsidiary of the Company.
     “Restricted Payment” means, with respect to any Person,
     (a) the declaration or payment of any dividend or other distribution on, or
the incurrence of any liability to make any other payment in respect of, Equity
Interests of such

-14-



--------------------------------------------------------------------------------



 



Person (other than a dividend or distribution in respect of Equity Interests
that is payable solely in Equity Interests of the same class or series of such
Person);
     (b) any payment or distribution on account of the purchase, redemption,
defeasance (including in-substance or legal defeasance) or other retirement of
any Equity Interests of such Person, or of any warrant, option or other right to
subscribe for or purchase such Equity Interests (whether directly or indirectly,
and including any purchase or other acquisition of such Equity Interests, or of
any warrant, option or other right to acquire such Equity Interests, by any
Subsidiary of such Person);
     (c) any other payment or distribution by such Person in respect of its
Equity Interests, whether directly or indirectly or through any Subsidiary of
such Person;
     (d) any payment by any NYTEX Party of management, consulting or similar
fees to any Affiliate of such NYTEX Party (other than the Purchaser), or of fees
or other compensation or benefits to any officer, director, employee, consultant
or agent of such NYTEX Party, except (i) payments of reasonable fees,
compensation and benefits consistent with past practice (including annual
increases in compensation and bonuses), and provision of reasonable
indemnification, to such officers, employees, consultants and agents for actual
services rendered to such NYTEX Party in the Ordinary Course of Business, all as
determined by the board of directors or senior management of Parent in good
faith, and (ii) payments to directors of such NYTEX Party of reasonable fees for
service in such capacity consistent with past practice and reimbursement of
actual out-of-pocket expenses incurred in connection with attending meetings of
the boards of directors of such NYTEX Party and committees thereof, and
provision of reasonable indemnification to such directors, all as determined by
the board of directors of the applicable NYTEX Party in good faith; and
     (e) any payment or distribution by such Person on account of the principal
of or prepayment charge, if any, or interest or other amounts, with respect to
any Indebtedness of the Company or any of its Subsidiaries which is subordinated
in right of payment to the prior payment in respect of the Shares, including the
Subordinated Debt.
     The amount of any Restricted Payment made in the form of property shall be
deemed to be the greater of the fair market value or the net book value of such
property.
     “Restricted Subsidiaries” means NYTEX Petroleum, Inc., Supreme Oilfield
Services, Inc. and Supreme Fluid Service Partners LLC, each of which is a
Wholly-owned Subsidiary of Parent, and Pyburn Services, Inc. and Superior
Chemical Corporation, each of which is a Wholly-owned Subsidiary of Francis
Drilling Fluids, Ltd.
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc., or any successor that is a nationally recognized statistical rating
organization.
     “Sale and Leaseback Transaction” means, with respect to the Company or any
of its Subsidiaries, any arrangement, directly or indirectly, with any Person
whereby the Company or such Subsidiary shall sell or transfer any property used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.

-15-



--------------------------------------------------------------------------------



 



     “SEC” means the United States Securities and Exchange Commission and any
successor agency, authority, commission or Governmental Authority.
     “SEC Reports” means the reports, documents and other filings and
information made by the Company with the SEC, including the Company’s last
annual report on Form 10-K.
     “Securities Account” means, with respect to any Person, any securities
account maintained by such Person with any bank, securities broker or dealer, or
other financial intermediary, in which such bank, broker, dealer or financial
intermediary either directly or through a nominee or depository holds investment
securities for the account of such Person.
     “Securities Act” means as of any date the Securities Act of 1933, as
amended, or any successor federal statute from time to time in effect, and a
reference to a particular section thereof shall include a reference to the
comparable section, if any, of any such successor federal statute.
     “Senior Debt Documents” means (a) that certain Revolving Credit, Term Loan
and Security Agreement, dated as of November 23, 2010, among PNC Bank, National
Association, the Company and the Francis Entities, in the principal sum of
$24,000,000 and (b) all other agreements, instruments and documents executed by
a NYTEX Party pursuant thereto, in each case, as amended, amended and restated,
refinanced, extended, supplemented and/or otherwise modified from time to time.
     “Senior Series A Certificate of Designations” has the meaning set forth in
Section 2.1(a).
     “Series A Preferred Stock” means Parent’s Series A Preferred Stock, $0.001
par value per share.
     “Series A Preferred Stock Documents” means (a) that certain Confidential
Private Placement Memorandum of Parent, dated as October 12, 2010 (the “PPM”),
in respect of the issuance and sale of the Series A Preferred Stock to certain
accredited investors and (b) all other agreements, instruments and documents
executed by the parties in connection with the transactions contemplated by the
PPM.
     “Shares” has the meaning set forth in Section 2.2(a).
     “Subordinated Debt” means the Francis Subordinated Debt and the Management
Fee.
     “Subordinated Debt Documents” means the Francis Subordinated Debt Documents
and the Management Fee Documents.
     “Subsidiary” of any Person means (a) any corporation with respect to which
more than 50% of the issued and outstanding Voting Equity Interests of such
corporation (irrespective of whether at the time Equity Interests of any other
class or classes of such Person shall or might

-16-



--------------------------------------------------------------------------------



 



have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned or controlled by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries, or (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner. The term “Subsidiaries” shall
not include the Restricted Subsidiaries.
     “Swap Contracts” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of the foregoing (including any options to enter
into any of the foregoing), whether or not any such transaction is governed by
or subject to any master agreement, and (b) any and all transactions of any
kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any similar master agreement, including any such
obligations or liabilities under any such master agreement or any schedule
thereto.
     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.
     “Trading with the Enemy Act” shall mean the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any enabling legislation or executive order relating
thereto.
     “Termination Event” means (a) a Reportable Event with respect to any Plan
or Multiemployer Plan; (b) the withdrawal of any NYTEX Party or any member of
the Controlled Group from a Plan or Multiemployer Plan during a plan year in
which such entity was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA; (c) the providing of notice of intent to terminate a Plan in a
distress termination described in Section 4041(c) of ERISA; (d) the institution
by the PBGC of proceedings to terminate a Plan or Multiemployer Plan; (e) any
event or condition (i) which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or Multiemployer Plan, or (ii) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA; or (f) the partial or
complete withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of
any NYTEX Party or any member of the Controlled Group from a Multiemployer Plan.
     “Transaction Documents” means this Agreement, the Shares, the Warrants, the
Senior Series A Certificate of Designations, the Parent Certificate Amendment,
the Parent Series B Certificate of Designations and the Registration Rights
Agreement.

-17-



--------------------------------------------------------------------------------



 



     “Transactions” has the meaning set forth in Section 3.4(a).
     “Unfunded Pension Liabilities” means, with respect to any Pension Plan on
any date of determination, the excess (if any) of that Pension Plan’s benefit
liabilities over the current value of that Pension Plan’s assets calculated in
accordance with the definition of “amount of unfunded benefit liabilities” as
such term is described in Section 4001(a)(18) of ERISA and using, for purposes
of such calculation, the valuation rules that apply to Pension Plans placed into
trusteeship by the PBGC.
     “Uniform Commercial Code” means the Uniform Commercial Code as adopted in
the State of New York from time to time.
     “Unfinanced Capital Expenditures” means all Capital Expenditures of the
NYTEX Parties other than those made utilizing financing provided by the
applicable seller or third party lenders.
     “Voting Equity Interest” means, with respect to any Person, (a) in the case
of any Person which is a corporation, any share of capital stock of such Person
having the right to vote (other than solely upon the occurrence of a
contingency) with respect to the election of members of the board of directors
of such corporation, or (b) in the case of a Person which is a partnership,
limited liability company, or other entity (other than a corporation), any
Equity Interest of such Person having the right to vote for or consent to (other
than solely upon the occurrence of a contingency) the election or appointment of
directors or managers (or persons performing similar functions) of such Person,
or with respect to which the holder of such Equity Interest is entitled to
manage (alone or together with holders of other such Equity Interests) the
operations of such Person.
     “Warrants” has the meaning set forth in the recitals.
     “Wholly-owned Subsidiary” means, with respect to any Person, any Subsidiary
of such Person all of the Equity Interests (and all rights and options to
purchase such Equity Interests) of which, other than directors’ qualifying
shares, are owned, beneficially and of record, by such Person, or by such Person
and one or more other Wholly-owned Subsidiaries of such Person, or by one or
more other Wholly-owned Subsidiaries of such Person.
     1.2. Accounting Principles.
     (a) Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied.
     (b) References herein to “fiscal year”, “fiscal quarter” and “fiscal month”
refer to such fiscal periods of the Company.
     (c) If at any time after the Closing Date any change in GAAP is occasioned
by promulgation of rules, regulations, pronouncements or opinions by or is
otherwise required by the Financial Accounting Standards Board, the American
Institute of Certified Public Accountants or the Public Company Accounting
Oversight Board (or successors thereto or

-18-



--------------------------------------------------------------------------------



 



agencies with similar functions), and such change would affect the calculation
of any financial ratio or other financial requirement set forth in this
Agreement or any other Transaction Document, then upon the request of either
Parent or the Purchaser, Parent and the Purchaser shall negotiate in good faith
to amend such ratio or requirement so as to preserve the original intent thereof
in light of such change in GAAP; provided that, until so amended, (i) such
financial ratio or requirement shall continue to be computed in accordance with
GAAP as in effect immediately prior to such change therein, and (ii) the Company
shall provide to the Purchaser financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
     1.3. Rules of Construction. References in this Agreement to “Articles”,
“Sections”, “Annexes”, “Exhibits” or “Schedules” shall be to Articles, Sections,
Annexes, Exhibits or Schedules of or to this Agreement unless otherwise
specifically provided. Singular words shall connote the plural as well as the
singular, and vice versa (except as otherwise indicated), as may be appropriate.
“Include”, “includes” and “including” shall be deemed to be followed by “without
limitation”. Except as otherwise specified herein, references to any Person
include the successors and assigns of such Person. Unless otherwise specified,
references “from” any date mean “from and including,” and references “to” any
date mean “to but not including.” References to any statute or act shall include
all related current regulations and all amendments and any successor statutes,
acts and regulations. The words “herein”, “hereof” and “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular section or subsection. Reference herein to any section or subsection
refers to such section or subsection (as the case may be) of this Agreement.
Each covenant or agreement contained in this Agreement shall be construed
(absent express provision to the contrary) as being independent of each other
covenant or agreement contained herein, so that compliance with any one covenant
or agreement shall not (absent such an express contrary provision) be deemed to
excuse compliance with any other covenant or agreement. Where any provision of
this Agreement refers to action to be taken by any Person, or which such Person
is prohibited from taking, such provision shall be applicable whether such
action is taken directly or indirectly by such Person. References herein to the
“knowledge” of any Person that is not an individual shall be deemed to refer to
knowledge by a Responsible Officer of such Person.
     Section 2. Issuance and Sale of the Shares and the Warrants.
     2.1. Authorization of the Shares and the Warrants.
     (a) Authorization of the Shares. The Company has duly authorized the
issuance and sale of the Shares in the maximum aggregate amount of $20,750,000
(the “Principal Amount”). The Company shall adopt and file with the Secretary of
State of the State of Delaware, on or before the Closing Date, the Senior
Series A Certificate of Designations, in the form of Exhibit E attached hereto
(the “Senior Series A Certificate of Designations”).
     (b) Authorization of the Warrants. Parent has duly authorized the issuance
and sale of the Warrants, exercisable to purchase shares of Parent Common Stock,
at an exercise price of $.01 per share, to be exercisable in accordance with the
terms thereof. Parent shall adopt and file with the Secretary of State of the
State of Delaware, on or before the Closing Date, the Series B Certificate of
Designations, in the form of Exhibit H attached hereto (the “Parent Series B
Certificate of Designations”).

-19-



--------------------------------------------------------------------------------



 



     (c) Closing Fee. On the Closing Date, the Company shall pay to the
Purchaser a fully earned and non-refundable fee in an amount equal to three
percent (3%) of the Purchase Price (the “Closing Fee”).
     2.2. Sale and Purchase of the Shares and Warrants. On the Closing Date,
subject to the terms and conditions of this Agreement, (a) the Company hereby
agrees to issue and sell to the Purchaser, and the Purchaser hereby agrees to
purchase from the Company, 20,750 shares of Senior Series A Redeemable Preferred
Stock (the “Shares”) and (b) Parent hereby agrees to issue and sell to the
Purchaser, and the Purchaser hereby agrees to purchase from Parent, one
(1) share of Parent Series B Redeemable Preferred Stock (“Parent Series B
Share”) and the Warrants, for an aggregate purchase price equal to $20,000,001
(“Purchase Price”). The parties hereto acknowledge and agree that the purchase
price for the Parent Series B Share is $1.00.
     2.3. Closing. The sale and delivery of the Shares and the Warrants to be
issued hereunder on the Closing Date shall take place at the offices of Winston
& Strawn LLP, 200 Park Avenue, New York, New York at 10:00 a.m. local time on
the date hereof (or such other time and place as the parties shall agree)
(herein called the “Closing Date”). On the Closing Date, subject to the
satisfaction or waiver by the Purchaser in writing of the conditions specified
in Section 5.1, the Company shall deliver to the Purchaser the Shares and Parent
shall deliver to the Purchaser the Warrants against payment of the Purchase
Price (net of the amount of fees and expenses required to be paid or reimbursed
by Parent on the Closing Date pursuant to Section 2.1(c) and Section 13.2 and
not previously paid or advanced by Parent) to Parent (on behalf of itself and
the Company) by wire transfer of immediately available funds to such bank
account or accounts as Parent shall specify by written notice to the Purchaser
at least two (2) Business Days prior to the Closing Date.
     Section 3. Representations and Warranties of Parent and the Company.
Each of Parent and the Company represents and warrants that the following
statements are, and after giving effect to the transactions contemplated by the
Acquisition Agreement will be, true, correct and complete:
     3.1. Authority. Each of Parent and the Company has full power, authority
and legal right to enter into this Agreement and the other Transactions
Documents to which it is a party and to perform all its respective Obligations
hereunder and thereunder. This Agreement and the other Transaction Documents
have been duly executed and delivered by Parent and the Company, as applicable,
and this Agreement and the other Transaction Documents constitute the legal,
valid and binding obligation of Parent and the Company enforceable in accordance
with their terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally. The execution, delivery and performance of this Agreement and of the
other Transaction Documents (a) are within Parent’s and the Company’s corporate
powers, have been duly authorized by all necessary corporate action, are not in
contravention of law or the terms of any NYTEX Party’s Organization Documents or
to the conduct of any NYTEX Party’s business or of any material

-20-



--------------------------------------------------------------------------------



 



agreement or undertaking to which any NYTEX Party is a party or by which any
NYTEX Party is bound, including the Acquisition Agreement, the Senior Debt
Documents or the Subordinated Debt Documents, (b) will not conflict with or
violate any law or regulation, or any judgment, order or decree of any
Governmental Authority, (c) will not require the Consent of any Governmental
Authority or any other Person, except those Consents set forth on Schedule 3.1,
all of which will have been duly obtained, made or compiled prior to the Closing
Date and which are in full force and effect and (d) will not conflict with, nor
result in any breach in any of the provisions of or constitute a default under
or result in the creation of any Lien except Permitted Liens upon any asset of
any NYTEX Party under the provisions of any agreement, charter document,
instrument, or operating agreement or other instrument to which any NYTEX Party
is a party or by which any NYTEX Party or its property is a party or by which it
may be bound, including under the provisions of the Senior Debt Documents, the
Subordinated Debt Documents or the Acquisition Agreement.
     3.2. Formation and Qualification.
     (a) Each NYTEX Party is duly formed and in good standing under the laws of
the state listed on Schedule 3.2(a) and is qualified to do business and is in
good standing in the states listed on Schedule 3.2(a) which constitute all
states in which qualification and good standing are necessary for such NYTEX
Party to conduct its business and own its property and where the failure to so
qualify could reasonably be expected to have a Material Adverse Effect on such
NYTEX Party. Each NYTEX Party has delivered to the Purchaser true and complete
copies of its Organizational Documents.
     (b) The only Subsidiaries of the NYTEX Parties are listed on
Schedule 3.2(b). The Equity Interests of each NYTEX Party (other than Parent)
are presently held by the Persons identified on Schedule 3.2(b), in the numbers
of shares or interests set forth thereon.
     3.3. Tax Returns. Except as set forth on Schedule 3.3, (a) each NYTEX Party
has filed all federal, state and local tax returns and other reports each is
required by law to file and has paid all taxes, assessments, fees and other
governmental charges that are due and payable, (b) federal, state and local
income tax returns of each NYTEX Party (other than Parent) have been examined
and reported upon by the appropriate taxing authority or closed by applicable
statute and satisfied for all fiscal years prior to and including the fiscal
year ending August 31, 2009 and (c) the provision for taxes on the books of each
NYTEX Party is adequate for all years not closed by applicable statutes, and for
its current fiscal year, and no NYTEX Party has any knowledge of any deficiency
or additional assessment in connection therewith not provided for on its books.
     3.4. Financial Statements.
     (a) The pro forma balance sheet of the NYTEX Parties on a consolidated
basis (the “Pro Forma Balance Sheet”) furnished to the Purchaser on the Closing
Date and annexed hereto as Exhibit 3.4(a) reflects the consummation of the
transactions contemplated by the Acquisition Agreement, the Senior Debt
Documents, the Subordinated Debt Documents and under this Agreement
(collectively, the “Transactions”) and is accurate, complete and correct and
fairly reflects the financial condition of the NYTEX Parties on a consolidated
basis as of the Closing Date after giving effect to the Transactions, and has
been prepared in accordance with GAAP,

-21-



--------------------------------------------------------------------------------



 



consistently applied. The Pro Forma Balance Sheet has been Certified as
accurate, complete and correct in all material respects by the Chief Financial
Officer of the Company. All financial statements referred to in this subsection
3.4(a), including the related schedules and notes thereto, have been prepared,
in accordance with GAAP, except as may be disclosed in such financial
statements.
     (b) The twelve (12)-month cash flow projections of the NYTEX Parties on a
consolidated basis and their projected balance sheets as of the Closing Date,
copies of which are annexed hereto as Exhibit 3.4(b) (the “Projections”) were
approved by the Chief Financial Officer of the Company and are based on
underlying assumptions which provide a reasonable basis for the projections
contained therein. The cash flow Projections together with the Pro Forma Balance
Sheet, are referred to as the “Pro Forma Financial Statements”.
     (c) The consolidated and consolidating balance sheets of the NYTEX Parties,
their Subsidiaries and such other Persons described therein (including the
accounts of all Subsidiaries for the respective periods during which a
subsidiary relationship existed) as of August 31, 2010, and the related
statements of income, changes in stockholder’s equity, and changes in cash flow
for the period ended on such date, all accompanied by reports thereon containing
opinions without qualification by independent certified public accountants,
copies of which have been delivered to Agent, have been prepared in accordance
with GAAP, consistently applied (except for changes in application in which such
accountants concur) and present fairly the financial position of the NYTEX
Parties and their Subsidiaries and the Restricted Subsidiaries at such date and
the results of their operations for such period. Except as has been disclosed in
Parent’s filings with the SEC, since August 31, 2010 there has been no change in
the condition, financial or otherwise, of the NYTEX Parties or their
Subsidiaries as shown on the consolidated balance sheet as of such date and no
change in the aggregate value of machinery, equipment and Real Property owned by
the NYTEX Parties and their respective Subsidiaries, except changes in the
Ordinary Course of Business, none of which individually or in the aggregate has
been materially adverse.
     3.5. Entity Names. No NYTEX Party has been known by any other corporate
name in the past five (5) years and does not sell Inventory under any other name
except as set forth on Schedule 3.5, nor has any NYTEX Party been the surviving
company of a merger or consolidation or acquired all or substantially all of the
assets of any Person, with the exception of those assets acquired pursuant to
the Acquisition Agreement during the preceding five (5) years.
     3.6. O.S.H.A. and Environmental Compliance. Except as set forth on
Schedule 3.6:
     (a) (i) Each NYTEX Party has duly complied with, and its facilities,
business, assets, property, leaseholds, Real Property and Equipment are in
compliance in all material respects with, the provisions of the Federal
Occupational Safety and Health Act, the Environmental Protection Act, RCRA and
all other Environmental Laws; and (ii) there have been no outstanding citations,
notices or orders of non-compliance issued to any NYTEX Party or relating to its
business, assets, property, leaseholds or Equipment under any such laws, rules
or regulations.

-22-



--------------------------------------------------------------------------------



 



     (b) Each NYTEX Party has been issued all required federal, state and local
licenses, certificates or permits relating to all applicable Environmental Laws.
     (c) (i) There are no visible signs of releases, spills, discharges, leaks
or disposal (collectively referred to as “Releases”) of Hazardous Substances at,
upon, under or within any Real Property or any premises leased by any NYTEX
Party; (ii) there are no underground storage tanks or polychlorinated biphenyls
on the Real Property or any premises leased by any NYTEX Party; (iii) neither
the Real Property nor any premises leased by any NYTEX Party has ever been used
as a treatment, storage or disposal facility of Hazardous Waste; and (iv) no
Hazardous Substances are present on the Real Property or any premises leased by
any NYTEX Party, excepting such quantities as are handled in accordance with all
applicable manufacturer’s instructions and governmental regulations and in
proper storage containers and as are necessary for the operation of the
commercial business of any NYTEX Party or of its tenants.
     3.7. Solvency; No Litigation, Violation, Indebtedness or Default.
     (a) Each NYTEX Party is, and after giving effect to the Transactions, each
of them will be solvent, able to pay its debts as they mature, and has, and
after giving effect to the Transactions, will have capital sufficient to carry
on its business and all businesses in which it is about to engage, and (i) as of
the Closing Date, the fair present saleable value of its assets, calculated on a
going concern basis, is in excess of the amount of its liabilities and (ii)
immediately subsequent to the Closing, the fair saleable value of its assets
(calculated on a going concern basis) will be in excess of the amount of its
liabilities.
     (b) Except as disclosed in Schedule 3.7(b), no NYTEX Party has (i) any
pending or threatened litigation, arbitration, actions or proceedings which
involve the possibility of having a Material Adverse Effect, and (ii) any
liabilities or indebtedness for borrowed money other than the Obligations.
     (c) No NYTEX Party is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is any NYTEX Party in violation of any order
of any court, Governmental Authority or arbitration board or tribunal.
     (d) No NYTEX Party nor any member of the Controlled Group maintains or
contributes to any Plan other than (i) as of the Closing Date, those listed on
Schedule 3.7(d) hereto and (ii) thereafter, as permitted under this Agreement.
(i) No Plan has incurred any “accumulated funding deficiency,” as defined in
Section 302(a)(2) of ERISA and Section 412(a) of the Code, whether or not
waived, and each NYTEX Party and each member of the Controlled Group has met all
applicable minimum funding requirements under Section 302 of ERISA in respect of
each Plan; (ii) each Plan which is intended to be a qualified plan under Section
401(a) of the Code as currently in effect has been determined by the Internal
Revenue Service to be qualified under Section 401(a) of the Code and the trust
related thereto is exempt from federal income tax under Section 501(a) of the
Code; (iii) neither any NYTEX Party nor any member of the Controlled Group has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due which are unpaid; (iv) no
Plan has been terminated by the plan administrator thereof nor by the PBGC, and
there is no

-23-



--------------------------------------------------------------------------------



 



occurrence which would cause the PBGC to institute proceedings under Title IV of
ERISA to terminate any Plan; (v) at this time, the current value of the assets
of each Plan exceeds the present value of the accrued benefits and other
liabilities of such Plan and neither any NYTEX Party nor any member of the
Controlled Group knows of any facts or circumstances which would materially
change the value of such assets and accrued benefits and other liabilities;
(vi) neither any NYTEX Party nor any member of the Controlled Group has breached
any of the responsibilities, obligations or duties imposed on it by ERISA with
respect to any Plan; (vii) neither any NYTEX Party nor any member of a
Controlled Group has incurred any liability for any excise tax arising under
Section 4972 or 4980B of the Code, and no fact exists which could give rise to
any such liability; (viii) neither any NYTEX Party nor any member of the
Controlled Group nor any fiduciary of, nor any trustee to, any Plan, has engaged
in a “prohibited transaction” described in Section 406 of the ERISA or
Section 4975 of the Code nor taken any action which would constitute or result
in a Termination Event with respect to any such Plan which is subject to ERISA;
(ix) each NYTEX Party and each member of the Controlled Group has made all
contributions due and payable with respect to each Plan; (x) there exists no
event described in Section 4043(b) of ERISA, for which the thirty (30) day
notice period has not been waived; (xi) neither any NYTEX Party nor any member
of the Controlled Group has any fiduciary responsibility for investments with
respect to any plan existing for the benefit of persons other than employees or
former employees of any NYTEX Party and any member of the Controlled Group;
(xii) neither any NYTEX Party nor any member of the Controlled Group maintains
or contributes to any Plan which provides health, accident or life insurance
benefits to former employees, their spouses or dependents, other than in
accordance with Section 4980B of the Code; (xiii) neither any NYTEX Party nor
any member of the Controlled Group has withdrawn, completely or partially, from
any Multiemployer Plan so as to incur liability under the Multiemployer Pension
Plan Amendments Act of 1980 and there exists no fact which would reasonably be
expected to result in any such liability; and (xiv) no Plan fiduciary (as
defined in Section 3(21) of ERISA) has any liability for breach of fiduciary
duty or for any failure in connection with the administration or investment of
the assets of a Plan.
     3.8. Patents, Trademarks, Copyrights and Licenses. All patents, patent
applications, registered trademarks, trademark applications, service marks,
service mark applications, registered copyrights, copyright applications, trade
names, trade name applications, assumed names, and domain names owned or
utilized by any NYTEX Party are set forth on Schedule 3.8; there is no objection
to or pending challenge to the validity of any such patent, registered
trademark, registered copyright, trade name, or domain name, license and no
NYTEX Party is aware of any grounds for any challenge, except as set forth on
Schedule 3.8. Each patent, patent application, registered trademark, trademark
application, service mark, service mark application, service mark license,
registered copyright, copyright application owned or held by any NYTEX Party and
all trade secrets used by any NYTEX Party consist of original material or
property developed by such NYTEX Party or was lawfully acquired by such NYTEX
Party from the proper and lawful owner thereof. Each of such items has been
maintained so as to preserve the value thereof from the date of creation or
acquisition thereof.
     3.9. Licenses and Permits. Except as set forth in Schedule 3.9, each NYTEX
Party (a) is in compliance with and (b) has procured and is now in possession
of, all material licenses or permits required by any applicable federal, state,
provincial or local law, rule or regulation for the operation of its business in
each jurisdiction wherein it is now conducting or proposes to

-24-



--------------------------------------------------------------------------------



 



conduct business and where the failure to procure such licenses or permits could
reasonably be expected to have a Material Adverse Effect.
     3.10. Default of Indebtedness. No NYTEX Party is in material default in the
payment of the principal of or interest on any Indebtedness or under any
instrument or agreement under or subject to which any Indebtedness has been
issued and no event has occurred under the provisions of any such instrument or
agreement which with or without the lapse of time or the giving of notice, or
both, constitutes or would constitute an event of default thereunder.
     3.11. No Default. Except as set forth on Schedule 3.11, no NYTEX Party is
in material default in the payment or performance of any of its contractual
obligations.
     3.12. No Burdensome Restrictions. No NYTEX Party is party to any contract
or agreement the performance of which could have a Material Adverse Effect. Each
NYTEX Party has heretofore delivered to the Purchaser true and complete copies
of all material contracts to which it is a party or to which it or any of its
properties is subject. No NYTEX Party has agreed or consented to cause or permit
in the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien which
is not a Permitted Lien.
     3.13. No Labor Disputes. No NYTEX Party is involved in any labor dispute;
there are no strikes or walkouts or union organization of any NYTEX Party’s
employees threatened or in existence and no labor contract is scheduled to
expire during the period between the Closing Date and the Maturity Date other
than as set forth on Schedule 3.13.
     3.14. Margin Regulations. No NYTEX Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of the Purchase Price will be used
for “purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.
     3.15. Investment Company Act. No NYTEX Party is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.
     3.16. Disclosure. No representation or warranty made by Parent or the
Company in this Agreement or in any financial statement, report, certificate or
any other document furnished in connection herewith or therewith contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements herein or therein not misleading. There is no
fact known to Parent or the Company which Parent or the Company has not
disclosed to the Purchaser in writing with respect to the transactions
contemplated by the Acquisition Agreement, the Senior Debt Documents, the
Subordinated Debt Documents or this Agreement which could reasonably be expected
to have a Material Adverse Effect.

-25-



--------------------------------------------------------------------------------



 



     3.17. Delivery of Documents. The Purchaser has received complete copies of
the Acquisition Agreement, the Senior Debt Documents and the Subordinated Debt
Documents (including all exhibits, schedules and disclosure letters referred to
therein or delivered pursuant thereto, if any) and all amendments thereto,
waivers relating thereto and other side letters or agreements affecting the
terms thereof. None of such documents and agreements has been amended or
supplemented, nor have any of the provisions thereof been waived, except
pursuant to a written agreement or instrument which has heretofore been
delivered to the Purchaser.
     3.18. Swaps. No NYTEX Party is a party to, nor will it be a party to, any
swap agreement whereby such NYTEX Party has agreed or will agree to swap
interest rates or currencies unless same provides that damages upon termination
following an event of default thereunder are payable on an unlimited “two-way
basis” without regard to fault on the part of either party.
     3.19. Conflicting Agreements. No provision of any mortgage, indenture,
contract, agreement, judgment, decree or order binding on any NYTEX Party
conflicts with, or requires any Consent which has not already been obtained to,
or would in any way prevent the execution, delivery or performance of, the terms
of this Agreement or the other Transaction Documents.
     3.20. Application of Certain Laws and Regulations. Neither any NYTEX Party
nor, to the knowledge of the NYTEX Parties, any Affiliate of any NYTEX Party
(other than the Purchaser) is subject to any law, statute, rule or regulation
which regulates the incurrence of any Indebtedness, including laws, statutes,
rules or regulations relative to common or interstate carriers or to the sale of
electricity, gas, steam, water, telephone, telegraph or other public utility
services.
     3.21. Business and Property. Upon and after the Closing Date, the NYTEX
Parties do not propose to engage in any business other than those conducted on
the Closing Date and those set forth on Schedule 3.21 and activities necessary
to conduct the foregoing. On the Closing Date, each NYTEX Party will own all the
property and possess all of the rights and Consents necessary for the conduct of
the business of such NYTEX Party.
     3.22. Insurance. Each NYTEX Party and their respective properties are
insured with insurance companies reasonably believed by Parent or the Company to
be financially sound and reputable, and which are not Affiliates of Parent, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the NYTEX Parties operate. A true and complete listing of
such insurance, including issuers, coverages and deductibles, as of the Closing
Date, is set forth in Schedule 3.22. All premiums in respect of such policies
have been paid through the Closing Date.
     3.23. Anti-Terrorism Laws.
     (a) General. Neither any NYTEX Party nor, to the knowledge of Parent, any
Affiliate of any NYTEX Party (other than the Purchaser) is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

-26-



--------------------------------------------------------------------------------



 



     (b) Executive Order No. 13224. Neither any NYTEX Party, nor to the
knowledge of Parent, any Affiliate of any NYTEX Party (other than the Purchaser)
or their respective agents acting or benefiting in any capacity in connection
with the Purchase Price or other transactions hereunder, is any of the following
(each a “Blocked Person”):
          (i) a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224;
          (ii) a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
          (iii) a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
          (iv) a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order No. 13224;
          (v) a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list, or
          (vi) a Person or entity who is affiliated or associated with a Person
or entity listed above.
Neither any NYTEX Party nor to the knowledge of any NYTEX Party, any of its
agents acting in any capacity in connection with the Purchase Price or other
transactions hereunder (A) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (B) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.
     3.24. Trading with the Enemy. No NYTEX Party has engaged, nor does it
intend to engage, in any business or activity prohibited by the Trading with the
Enemy Act.
     3.25. Federal Securities Laws. Other than Parent and except as set forth on
Schedule 3.25, no NYTEX Party and none of their respective Subsidiaries (a) is
required to file periodic reports under the Exchange Act, (b) has any securities
registered under the Exchange Act or (c) has filed a registration statement that
has not yet become effective under the Securities Act. Parent has filed with the
SEC all SEC Reports for the two years preceding the date hereof (or such shorter
period as Parent was required by law to file such material) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as

-27-



--------------------------------------------------------------------------------



 



applicable, and the rules and regulations promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.
     Section 4. Representations of Purchaser. The Purchaser hereby represents
and warrants to Parent and the Company as follows:
     4.1. Authority. The Purchaser has full power, authority and legal right to
enter into this Agreement and the other Transactions Documents to which it is a
party and to perform all its respective obligations hereunder and thereunder.
This Agreement and the other Transaction Documents to which the Purchaser is a
party have been duly executed and delivered by the Purchaser, and this Agreement
and the other Transaction Documents to which the Purchaser is a party constitute
the legal, valid and binding obligation of the Purchaser enforceable in
accordance with their terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, moratorium or similar laws affecting
creditors’ rights generally. The execution, delivery and performance of this
Agreement and of the other Transaction Documents to which the Purchaser is a
party (a) are within the Purchaser’s limited liability company power, have been
duly authorized by all necessary limited liability company action, are not in
contravention of law or the terms of the Purchaser’s Organization Documents,
(b) will not conflict with or violate any law or regulation, or any judgment,
order or decree of any Governmental Authority, and (c) will not require the
Consent of any Governmental Authority.
     4.2. Formation. The Purchaser is duly formed and in good standing under the
laws of the state of Delaware.
     4.3. Investment. (a) The Purchaser is an “accredited investor,” within the
meaning of Rule 501 promulgated by the SEC under the Securities Act, and (b) it
is acquiring the Shares and the Warrants to be purchased by it hereunder for its
own account, for investment, and not with a view to or for sale in connection
with any distribution thereof in violation of the registration provisions of the
Securities Act or the rules and regulations promulgated thereunder.
     Section 5. Closing Conditions.
     5.1. Conditions to Closing. The Purchaser’s obligation to purchase and pay
for the Shares and the Warrants shall be subject to the satisfaction, or waiver
by the Purchaser in writing, on or before the Closing Date, of the following
conditions:
     (a) Proceedings Satisfactory. All corporate and other proceedings taken or
to be taken in connection with the transactions contemplated hereby and all
documents incident thereto shall be reasonably satisfactory in form and
substance to the Purchaser and its counsel.
     (b) Deliveries. The Purchaser and its counsel shall have received all such
counterpart originals or certified or other copies of such documents as it may
reasonably request, including:
          (i) a certificate representing the Shares, duly executed by the
Company;
          (ii) the Warrants, each dated the Closing Date and duly executed by
Parent;

-28-



--------------------------------------------------------------------------------



 



          (iii) the Registration Rights Agreement, duly executed by Parent;
          (iv) certificates dated as of a recent date as to the good standing of
each NYTEX Party in each jurisdiction where any of such Persons is incorporated
or is authorized to do business as a foreign corporation;
          (v) certified copies of the Organizational Documents of each NYTEX
Party (including the Senior Series A Certificate of Designations and the Parent
Series B Certificate of Designations);
          (vi) certified copies of (A) resolutions of Parent’s and the Company’s
board of directors approving (1) the execution, delivery and performance of this
Agreement and the other Transaction Documents, (2) the increase of the number of
directors serving on Parent’s and the Company’s board of directors by two, and
(3) the appointment of the two individuals designated by the Purchaser in
writing to fill the vacancies resulting from such increases and (B) resolutions
of the Company’s stockholders approving (1) the Senior Series A Certificate of
Designations and (2) the Parent Series B Certificate of Designations;
          (vii) certificates as to the incumbency and signatures of each of the
officers of the Company who shall execute this Agreement or any other
Transaction Document on behalf of Parent and the Company;
          (viii) an Officer’s Certificate, dated the Closing Date, to the effect
of the matters stated in Sections 5.1(c), (d), (e) and (f);
          (ix) a legal opinion, dated as of the Closing Date, from Strasburger &
Price, LLP, counsel for the Company, in substantially the form of Exhibit F
attached hereto;
          (x) evidence satisfactory to the Purchaser that valid policies of
insurance and bonding coverage, including key man life and business interruption
insurance, are in full force and effect for the NYTEX Parties with terms and
conditions satisfactory to the Purchaser;
          (xi) evidence satisfactory to the Purchaser that the Company’s
trailing twelve-month EBITDA as of September 30, 2010, pro forma for the
acquisition of the Francis Entities, is at least $15.0 million; and
     (c) Performance of Obligations. Each of Parent and the Company shall have
performed all agreements on its part required to be performed under this
Agreement on or prior to the Closing Date.
     (d) No Default. No Default or Event of Default shall exist on the Closing
Date immediately after giving effect to the transactions contemplated hereby.
     (e) Absence of Material Adverse Change, Etc. Since August 31, 2010, no
change or changes shall have occurred to the business, operations, properties,
assets, income, prospects or condition, financial or otherwise, of the NYTEX
Parties, which the Purchaser reasonably believes in good faith to constitute a
Material Adverse Effect.

-29-



--------------------------------------------------------------------------------



 



     (f) Consents and Approvals. All necessary consents, approvals and
authorizations of, and declarations, registrations and filings with,
Governmental Authorities and nongovernmental Persons required in order to
consummate the transactions contemplated herein shall have been obtained or made
and shall be in full force and effect.
     (g) Absence of Litigation, Orders, Etc. There shall not be pending or, to
the knowledge of any NYTEX Party, threatened, any action, suit, proceeding,
governmental investigation or arbitration against or affecting any of the NYTEX
Parties or their respective assets or property (and, as to any action, suit,
proceeding, governmental investigation or arbitration so disclosed, there shall
not have occurred since the date of this Agreement any development) which seeks
to enjoin or restrain any of the transactions contemplated herein or which the
Purchaser reasonably believes in good faith is likely to have a Material Adverse
Effect. No Order of any court, arbitrator or Governmental Authority shall be in
effect which purports to enjoin or restrain any of the transactions contemplated
herein or which the Purchaser reasonably believes in good faith to constitute a
Material Adverse Effect.
     (h) Amendment to Certificate of Incorporation. Parent shall have filed the
Parent Series B Certificate of Designations with the Secretary of State of the
State of Delaware and delivered filed, stamped copies thereof from such
Secretary of State.
     (i) Amendment to ByLaws. Parent’s and the Company’s board of directors
shall have (i) increased the number of directors serving on the Board by two and
(ii) approved the appointment of the two individuals designated by the Purchaser
in writing to fill the vacancies.
     (j) Senior Debt Transaction. The Senior Debt Documents shall have been duly
executed and delivered by each of the parties thereto, each in form and
substance satisfactory to the Purchaser, and shall be in full force and effect.
True and complete copies of such documents, with all amendments thereto, shall
have been delivered to the Purchaser. All conditions precedent to the
consummation of the transactions contemplated by the Senior Debt Documents shall
have been fulfilled and no such condition shall have been waived (unless such
waiver was disclosed to and consented to in writing by the Purchaser). The
transactions contemplated by the Senior Debt Documents shall have been
consummated in accordance with the provisions thereof, the Indebtedness of the
NYTEX Parties upon such consummation shall not have exceeded $24,000,000 and the
Purchaser and its counsel shall have received such evidence thereof as they may
reasonably request.
     (k) Series A Preferred Stock Transaction. Parent shall have consummated the
sale of not less than $5,300,000 worth of shares of its Series A Preferred Stock
and warrants to certain investors on or prior to the Closing Date pursuant to
and in accordance with the Series A Preferred Stock Documents, each in form and
substance satisfactory to the Purchaser. True and complete copies of such
documents, with all amendments thereto, duly executed by the parties thereto
shall have been delivered to the Purchaser. All conditions precedent to the
consummation of the transactions contemplated by the Series A Preferred Stock
Documents shall have been fulfilled and no such condition shall have been waived
(unless such waiver was disclosed to and consented to in writing by the
Purchaser).

-30-



--------------------------------------------------------------------------------



 



     (l) Francis Acquisition Transaction. The Acquisition Agreement and the
documents related thereto shall have been duly executed and delivered by each of
the parties thereto, each in form and substance satisfactory to the Purchaser,
and shall be in full force and effect. True and complete copies of such
documents, with all amendments thereto, shall have been delivered to the
Purchaser. All conditions precedent to the consummation of the transactions
contemplated by the Acquisition Agreement shall have been fulfilled and no such
condition shall have been waived (unless such waiver was disclosed to and
consented to in writing by the Purchaser). The transactions contemplated by the
Acquisition Agreement shall have been consummated in accordance with the
provisions thereof, and the Purchaser and its counsel shall have received such
evidence thereof as they may reasonably request.
     (m) Employment Arrangements. Parent, the Company and the Francis Entities,
as applicable, shall have entered into employment agreements with, and adopted
compensation plans (including bonus arrangements) for, their senior management,
each in form and substance satisfactory to the Purchaser. True and complete
copies of such documents, duly executed by the parties thereto, with all
amendments thereto, shall have been delivered to the Purchaser.
     (n) Pro Forma Financial Statements. The Purchaser shall have received a
copy of the Pro Forma Financial Statements which shall be satisfactory in all
respects to the Purchaser;
     (o) Document and Diligence Review. The Purchaser and its counsel shall have
(i) reviewed all books and records, organization documents, third party
financing agreements, customer agreements, material contracts of the NYTEX
Parties, including leases, union contracts, labor contracts, vendor supply
contracts, license agreements and distributorship agreements and (ii) reviewed
the NYTEX Parties corporate and legal structure, and such contracts, agreements,
references to structure shall be satisfactory to agent and its counsel,
including all terms, conditions and documentation related to the Equity
Documents;
     (p) Fees and Expenses. The fee payable by the Company on the Closing Date
pursuant to Section 2.1(c), and the expenses of the Purchaser incurred through
the Closing Date and required to be reimbursed by the Company pursuant to
Section 13.2 hereof (including the fees and disbursements of Winston & Strawn
LLP, counsel to the Purchaser, in connection with the preparation of this
Agreement and the transactions contemplated hereby) shall be paid in full by the
Company on the Closing Date. The Company hereby authorizes and directs the
Purchaser to withhold the aggregate amount of such fees and expenses (less any
amount previously received by the Purchaser as a deposit in respect of such fees
and expenses) from the aggregate amount of the purchase price of the Shares and
the Warrants to be disbursed to the Company on the Closing Date, and to apply
such withheld amount to the payment and satisfaction of such fees and expenses.
     Section 6. Financial Statements and Information. Parent or the Company
shall furnish to the Purchaser, so long as (i) it shall hold any Shares (the
“Shares Condition”), or (ii) solely with respect to Sections 6(a), (b), (c),
(e) and (f), it shall hold shares of Parent Common Stock issued upon exercise of
the Purchaser Warrant or the Control Warrant that, when combined with shares of
Parent Common Stock issuable upon the future exercise of the Purchaser Warrant
or the Control Warrant, exceeds 5% of the total aggregate number of outstanding
shares of Parent Common Stock, calculated on a Fully-Diluted Basis (the “Common
Stock Condition”):

-31-



--------------------------------------------------------------------------------



 



     (a) Monthly Financials. As soon as available and in any event within thirty
(30) days after the end of each month, copies of the unaudited consolidated and
consolidating balance sheets of the Company and its Subsidiaries as of the end
of such month, and of the related unaudited consolidated and consolidating
statements of income, retained earnings and cash flows for such month and for
the portion of the fiscal year ended with the last day of such month, all in
reasonable detail and stating in comparative form (i) the consolidated and
consolidating figures as of the end of and for the corresponding date and month
in the previous fiscal year and (ii) the corresponding figures from the
consolidated budget of the Company and its Subsidiaries for such period, all
Certified by the Chief Financial Officer of the Company.
     (b) Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) days after the end of each fiscal quarter of the Company,
copies of the unaudited consolidated and consolidating balance sheets of the
Company and its Subsidiaries as of the end of such fiscal quarter, and of the
related unaudited consolidated and consolidating statements of income, retained
earnings and cash flows for such fiscal quarter and for the portion of the
fiscal year ended with the last day of such fiscal quarter, all in reasonable
detail and stating in comparative form (i) the consolidated figures as of the
end of and for the corresponding date and fiscal quarter in the previous fiscal
year and (ii) the corresponding figures from the consolidated budget of the
Company and its Subsidiaries for such period, all Certified by the Chief
Financial Officer of the Company.
     (c) Annual Financial Statements. As soon as available and in any event
within one hundred twenty (120) days after the end of each fiscal year of the
Company,
          (i) copies of the audited consolidated and unaudited consolidating
balance sheets of the Company and its Subsidiaries as of the end of such fiscal
year, and of the related audited consolidated and unaudited consolidating
statements of income, retained earnings and cash flows for such fiscal year,
together with the notes thereto, all in reasonable detail and stating in
comparative form (A) the respective audited consolidated and unaudited
consolidating figures as of the end of and for the previous fiscal year and
(B) the corresponding figures from the consolidated budget of the Company and
its Subsidiaries for such fiscal year furnished pursuant to Section 6(n) (x) in
the case of such audited consolidated financial statements, accompanied by a
report thereon of the Accountants, which report shall be unqualified as to going
concern and scope of audit and shall state that such consolidated financial
statements present fairly, in all material respects, the consolidated financial
position of the Company and its Subsidiaries as at the end of such fiscal year
and the consolidated results of their operations, retained earnings and cash
flows for such fiscal year in accordance with GAAP applied on a basis consistent
with prior years (except as otherwise stated therein) and that the examination
by the Accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards and (y) in
the case of such unaudited consolidating financial statements, Certified by the
Chief Financial Officer of the Company; and
          (ii) a written statement of the Accountants or a certificate from the
Chief Financial Officer of the Company (A) setting forth computations in
reasonable detail showing

-32-



--------------------------------------------------------------------------------



 



whether or not as at the end of such fiscal year there existed any Event of
Default resulting from a breach or violation of any of Sections 9.1, 9.6, 9.9,
10.1, 10.2, 10.3, 10.4, 10.5 or 10.6, and (B) stating that in making the
examination necessary for their report on such financial statements they
obtained no knowledge of any Default or Event of Default that occurred or
existed during such fiscal year, or if such Chief Financial Officer shall have
obtained knowledge of any such Default or Event of Default, specifying the
nature and status thereof.
     (d) Compliance Certificate. Concurrently with each of the quarterly and
annual financial statements furnished pursuant to Sections 6(b) and 6(c) a
Compliance Certificate properly completed as of the last day of the applicable
fiscal quarter or fiscal year and signed by the Chief Financial Officer of the
Company.
     (e) Bank Statements. Promptly after receipt thereof, copies of quarterly
statements for each of the Deposit Accounts and Securities Accounts maintained
by the Company and each of the Subsidiaries.
     (f) Shareholder Reports. Promptly after the same are available and in any
event within fifteen (15) days thereof, copies of all such proxy statements,
financial statements, notices and reports as Parent or the Company shall send or
make available generally to their securityholders, and copies of all regular and
periodic reports and of all registration statements (other than on Form S 8 or a
similar form) which Parent, the Company or any of its Subsidiaries may file with
the SEC or with any securities exchange.
     (g) Management Letters. Promptly after the receipt thereof by any NYTEX
Party, and in any event within fifteen (15) days thereof, copies of any
management letters and any reports as to material inadequacies in accounting
controls (including reports as to the absence of any such inadequacies)
submitted to any NYTEX Party by the Accountants in connection with any audit
thereof made by the Accountants.
     (h) Notice of Default. Promptly (and in any event within five (5) days)
after any Responsible Officer of a NYTEX Party has knowledge of (A) the
existence of any Default or Event of Default on the part of any NYTEX Party, an
Officer’s Certificate of Parent or the Company specifying the nature and period
of existence thereof and what action Parent or the Company is taking or proposes
to take with respect thereto; or (B) any Indebtedness of the Company or any of
its Subsidiaries being declared due and payable before its expressed maturity,
or any holder of such Indebtedness having the right to declare such Indebtedness
due and payable before its expressed maturity, because of the occurrence of any
default (or any event which, with notice and/or the lapse of time, shall
constitute any such default) under such Indebtedness, an Officer’s Certificate
of the Company describing the nature and status of such matters and what action
the Company or such Subsidiary is taking or proposes to take with respect
thereto.
     (i) Regulatory Matters. As soon as reasonably practicable but in any event
within three (3) Business Days after receipt or delivery thereof, copies of any
and all material notices and other material communications received by any NYTEX
Party from, or sent by such NYTEX Party to, any federal or state regulatory body
with jurisdiction over such NYTEX

-33-



--------------------------------------------------------------------------------



 



Party’s products, services, business and/or processes with respect to any NYTEX
Party’s products, services or practices.
     (j) [Reserved].
     (k) Notice of Litigation. Promptly (and in any event within fifteen
(15) days) after Parent or the Company has knowledge of (i) the institution of,
or written threat of, any action, suit, proceeding, governmental investigation
or arbitration against or affecting any NYTEX Party or any property of any of
them or (ii) any material development in any such action, suit, proceeding,
governmental investigation or arbitration, which, in either case, if adversely
determined, is likely to have a Material Adverse Effect, an Officer’s
Certificate of Parent or the Company describing the nature and status of such
matter in reasonable detail.
     (l) ERISA Notices. Promptly after any Responsible Officer of a NYTEX Party
has knowledge of any of the following events if the same would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, an Officer’s Certificate describing the nature and status of such event,
together with a copy of any notice with respect to such event that may be
required to be filed with a Governmental Authority and any notice delivered by a
Governmental Authority to the Company or any ERISA Affiliate with respect to
such event:
          (i) an ERISA Event;
          (ii) the adoption of any new Pension Plan by the Company or any ERISA
Affiliate;
          (iii) the adoption of any amendment to a Pension Plan, if such
amendment results in a material increase in benefits or unfunded liabilities; or
          (iv) the commencement of contributions by the Company or any ERISA
Affiliate to any Multiemployer Plan or any Pension Plan.
     (m) Notice of Material Adverse Effect. Promptly after any Responsible
Officer of any NYTEX Party has knowledge of any Material Adverse Effect with
respect to which notice is not otherwise required to be given pursuant to this
Section 6, an Officer’s Certificate of the Company setting forth the details of
such Material Adverse Effect and stating what action the NYTEX Party has taken
or proposes to take with respect thereto.
     (n) Annual Budget. Parent or the Company shall deliver to the Purchaser a
draft copy of the annual Budget not less than thirty days (30) before the end of
each fiscal year, which Budget shall be subject to Purchaser’s approval.
     (o) Annual Insurance Report. At least once in each fiscal year, a report of
a reputable insurance broker with respect to all insurance maintained by the
NYTEX Parties, together with a certificate of insurance evidencing the
effectiveness of the policies of insurance required to be maintained pursuant to
Sections 8.5(a) and (c).

-34-



--------------------------------------------------------------------------------



 



     (p) Certain Changes and Conduct of Business. Promptly after the occurrence
thereof, notice of all material developments in respect of the assets,
liabilities, ownership, operations or business of any NYTEX Party, including
(i) any issuance of debt securities or incurrence of any Indebtedness by any
NYTEX Party, (ii) a change in the number of members of the board of directors of
any NYTEX Party, (iii) a sale, lease or transfer of any material portion of the
assets of any NYTEX Party, other than in the Ordinary Course of Business,
(iv) an acquisition of the Equity Interests of any Person, or of any material
assets of any Person or division or line of business of any Person, other than
in the Ordinary Course of Business, and (v) except with respect to Parent, any
change in the outstanding number or ownership of the shares of the Equity
Interests of a NYTEX Party (specifying the details of any such change, including
the identity and ownership amount of any new owner). Parent or the Company shall
provide the Purchaser with any written information provided to the board of
directors or board of managers (or similar body) of any NYTEX Party in their
respective capacities as such.
     (q) Related Party Transactions. Within ninety (90) days after the end of
each fiscal year, a report describing in reasonable detail the nature and amount
of all transactions during such fiscal year between any NYTEX Party and any
officer, director or Affiliate of such NYTEX Party (other than the Purchaser),
other than transactions with Purchaser and compensation and benefits paid by the
NYTEX Parties to their officers, directors and employees in the Ordinary Course
of Business.
     (r) Other Information. Any other information, including financial
statements and computations, relating to the performance of Obligations arising
under this Agreement or the other Transaction Documents, or the assets,
liabilities, business or operations of any NYTEX Party, that the Purchaser may
from time to time reasonably request and which is capable of being obtained,
produced or generated by any NYTEX or of which any of them has knowledge.
     Section 7. Inspection Rights; Board Observation Rights.
     7.1. Inspection of Books and Properties. So long as the Purchaser shall
meet the Shares Condition or the Common Stock Condition, the Purchaser and its
representatives and independent contractors shall have the right to visit and
inspect any of the properties and locations of the NYTEX Parties, to examine
their books of account and Records, to make copies and extracts therefrom at
their expense, and to discuss their affairs, finances and accounts with, and to
be advised as to the same by, their officers and employees and their independent
public accountants, all at such reasonable times during normal business hours as
the Purchaser may desire, upon reasonable advance notice to Parent or the
Company and at the sole cost and expense of the Purchaser; provided that, during
the continuance of any Default or Event of Default, the Purchaser and its
representatives and independent contractors shall have the right to do any of
the foregoing at the expense of Parent and the Company at any time during normal
business hours and without advance notice.
     7.2. Board of Directors; Observation Rights. So long as Purchaser shall
meet the Shares Condition or the Common Stock Condition, each of Parent and the
Company shall cause its board of directors to hold a meeting at least once
during each fiscal quarter. So long as the Purchaser shall meet the Shares
Condition or the Common Stock Condition any of the Shares, the Purchaser may at
its option designate by written notice to Parent and the Company a

-35-



--------------------------------------------------------------------------------



 



representative (the “Observer”), who shall have the right to attend all meetings
of the board of directors of any NYTEX Party, and of any committees of such
boards of directors, as applicable, without voting on or consenting to any
matters presented at such meetings. The Observer shall be entitled to receive
copies of all notices of meetings of the board of directors of such NYTEX Party
and of any such committee, and all written materials distributed to members
thereof in connection with such meetings, in each case at the same time and in
the same manner as the members of such board of directors or committee (as the
case may be) receive such notices or materials. If such board of directors or
committee proposes to take any action by written consent in lieu of a meeting,
Parent or the Company will give written notice thereof to the Observer prior to
the effective date of such consent describing in reasonable detail the nature of
such action, together with copies of any written materials distributed to
directors in connection therewith.
     Section 8. Affirmative Covenants. Each of Parent and the Company covenants
and agrees that so long as the Purchaser shall (i) meet the Shares Condition, or
(ii) solely with respect to Sections 8.1, 8.2, 8.3, 8.4, 8.5(a) and 8.5(b), meet
the Common Stock Condition:
     8.1. Maintenance of Corporate Existence, Properties and Records. Each of
Parent and the Company shall, and shall cause the other NYTEX Parties to:
     (a) do or cause to be done all things necessary to preserve and keep in
full force and effect its corporate existence, rights, powers and franchises
including any necessary qualification or licensing in any foreign jurisdiction;
     (b) conduct continuously and operate actively its business according to
good business practices, maintain all of its properties useful or necessary in
its business in good working order and condition (reasonable wear and tear
excepted and except as may be disposed of in accordance with the terms of this
Agreement), including all licenses, patents, copyrights, trade names, trade
secrets, domain names and trademarks;
     (c) keep books of account and other Records in which full and correct
entries will be made of all of its business transactions, and reflect in its
financial statements adequate accruals and appropriations to reserves, all in
accordance with GAAP; and
     (d) maintain the same fiscal year during and after the current fiscal year
ending August 31, 2010.
     8.2. Payment of Taxes and Claims. Each of Parent and the Company shall, and
shall cause each of the other NYTEX Parties to, pay before they become
delinquent:
     (a) all taxes, assessments and governmental charges or levies imposed upon
any NYTEX Party or its income or profits or upon their property, real, personal
or mixed, or upon any part thereof;
     (b) all claims for labor, materials and supplies which, if unpaid, might
result in the creation of a Lien upon property of any NYTEX Party; and

-36-



--------------------------------------------------------------------------------



 



     (c) all claims, assessments, or levies required to be paid by the Company
or any of its ERISA Affiliates pursuant to any Plan or Multiemployer Plan or any
agreement, contract or Applicable Law governing or relating to any such plan;
provided, that the taxes, assessments, claims, charges and levies described in
subsections (a) and (b) of this Section 8.2 need not be paid while being
diligently contested in good faith and by appropriate proceedings so long as
(i) adequate book reserves have been established with respect thereto in
accordance with GAAP and (ii) no NYTEX Party’s title to or right to use its
property is materially adversely affected by such non-payment. Each of Parent
and the Company shall timely file, and shall cause the other NYTEX Parties to
file, all tax returns required to be filed in connection with the payment of
taxes required by this Section 8.2.
     8.3. Compliance With Law. Each of Parent and the Company shall, and shall
cause each of the other NYTEX Parties to comply, in all material respects, with
all Applicable Law, franchises, authorizations, licenses and permits of, and all
applicable restrictions imposed by, any Governmental Authority in respect of the
conduct of its business and the ownership of its properties (including all
Environmental Laws and all Applicable Law, franchises, authorizations, licenses
and permits relating to fair labor standards, equal employment opportunities and
occupational health and safety).
     8.4. Environmental Matters. Each of Parent and the Company shall, and shall
cause each of the other NYTEX Parties to: (a) conduct its operations and keep
and maintain all real property owned or used by it in compliance with all
Environmental Laws and Environmental Permits other than noncompliance that could
not reasonably be expected to have a Material Adverse Effect; (b) implement any
and all investigations, remediations, removals and response actions that are
appropriate or necessary to maintain the value and marketability of such real
property or to otherwise comply with Environmental Laws and Environmental
Permits pertaining to the presence, generation, treatment, storage, use,
disposal, transportation or Release of any Hazardous Substance on, at, in,
under, above, to, from or about any of such real property; (c) notify the
Purchaser promptly after any Responsible Officer of a NYTEX Party has knowledge
of any violation of Environmental Laws or Environmental Permits or any Release
on, at, in, under, above, to, from or about any such real property that is
reasonably likely to result in material liabilities in the aggregate; and
(d) promptly forward to the Purchaser a copy of any order, notice, request for
information or any communication or report received by any NYTEX Party in
connection with any such violation or Release or any other matter relating to
any Environmental Laws or Environmental Permits that could reasonably be
expected to result in material liabilities in the aggregate, in each case
whether or not the Environmental Protection Agency or any Governmental Authority
has taken or threatened any action in connection with any such violation,
Release or other matter. If the Purchaser at any time has a reasonable basis to
believe that there may be a violation of any Environmental Laws or Environmental
Permits by any NYTEX Party or any liability arising thereunder, or a Release of
Hazardous Substances on, at, in, under, above, to, from or about any of such
real property, that, in each case, could reasonably be expected to have a
Material Adverse Effect, then upon the Purchaser’s written request Parent or the
Company shall, and shall cause the other NYTEX Parties to, (i) cause the
performance of such environmental audits including subsurface sampling of soil
and groundwater, and preparation of such environmental reports, at Parent’s or
the Company’s expense, as the Purchaser may from time to time reasonably
request, which shall be conducted

-37-



--------------------------------------------------------------------------------



 



by reputable environmental consulting firms reasonably acceptable to the
Purchaser and shall be in form and substance reasonably acceptable to the
Purchaser, and (ii) permit the Purchaser or its representatives to have access
to all such real property for the purpose of conducting such environmental
audits and testing as the Purchaser deems appropriate, including subsurface
sampling of soil and groundwater. Parent or the Company shall reimburse the
Purchaser upon demand for the costs of such audits and tests.
     8.5. Insurance.
     (a) Each of Parent and the Company shall maintain, and shall cause each of
the other NYTEX Parties to maintain, with independent insurers reasonably
believed by Parent and the Company to be financially sound and reputable,
(i) property damage and casualty insurance on all real and personal property of
the NYTEX Parties on an all risks basis, with broad form flood and earthquake
coverages and electronic data processing coverage, with a full replacement cost
endorsement and an “agreed amount” clause in an amount equal to 100% of the full
replacement cost of such property, and (ii) other insurance with respect to its
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons, including in any event workers’ compensation insurance, public
liability (including products/completed operations liability coverage) and
business interruption insurance. The coverage amounts of such insurance shall
not be materially reduced by any NYTEX Party in the absence of thirty (30) days’
prior written notice to the Purchaser. All property damage and casualty
insurance shall name the Purchaser as lender loss payee/mortgagee, all liability
insurance shall name the Purchaser as an additional insured and all business
interruption insurance shall name the Purchaser as assignee.
     (b) All policies of property and casualty insurance shall provide for at
least thirty (30) days’ prior written cancellation notice to the Purchaser. In
the event of failure by any NYTEX Party to provide and maintain insurance as
herein provided, the Purchaser may, at its option, provide such insurance and
charge the amount thereof to Parent or the Company. Parent or the Company shall
furnish the Purchaser upon its request with certificates of insurance and
policies evidencing compliance with the foregoing insurance provision.
     (c) Within six (6) months after the Closing Date, the NYTEX Parties shall
obtain key man life insurance on Michael K. Galvis and Michael G. Francis, in an
amount to be agreed on by Parent and the Purchaser.
     8.6. Use of Proceeds. The proceeds from the sale and issuance of the Shares
and the Warrants shall be used by Parent and the Company solely to pay all or
part of the purchase price of the Acquisition Transaction and fees and expenses
incurred by any NYTEX Party.
     8.7. Further Assurances. Each of Parent and the Company shall, and shall
cause the other NYTEX Parties to, execute such documents and other papers and
take such further actions, as the Purchaser may reasonably request to carry out
the provisions hereof and the transactions contemplated hereby.

-38-



--------------------------------------------------------------------------------



 



     8.8. Dissolution of Certain Subsidiaries. Within thirty (30) days following
the date hereof (or such later date as Purchaser may, in its sole discretion,
agree in writing), Parent shall dissolve or cause to be dissolved each of the
following Subsidiaries: (a) Supreme Fluid Service Partners LLC, (b) Pyburn
Services, Inc. and (c) Superior Chemical Corporation.
     Section 9. Negative Covenants. Each of Parent and the Company covenants and
agrees that so long as the Purchaser shall (i) meet the Share Condition, or
(ii) solely with respect to Sections 9.4, 9.5(a), 9.6, 9.7, 9.8 and 9.12, meet
the Common Stock Condition:
     9.1. Restrictions on Indebtedness. Each of Parent and the Company shall
not, and shall not permit any other NYTEX Party to, incur, create, assume,
guarantee or in any way become liable for, or permit to exist, Indebtedness
other than:
     (a) Indebtedness of the Company and its Subsidiaries represented by the
Senior Debt Documents;
     (b) Indebtedness represented by the Subordinated Debt Documents;
     (c) Indebtedness of the Company and its Subsidiaries for Capital
Expenditures permitted by section 10.2; and
     (d) Other Indebtedness not to exceed $250,000 in the aggregate at any time
outstanding.
     9.2. Restrictions on Liens. Each of Parent and the Company shall not, and
shall not permit any other NYTEX Party to, directly or indirectly, create,
assume or suffer to exist any Lien upon any of their respective properties or
assets whether now owned or hereafter acquired, except for the following (the
“Permitted Liens”):
     (a) Liens for taxes, assessments, governmental charges or claims the
payment of which is not at the time required by Section 8.2;
     (b) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law incurred in the Ordinary
Course of Business for sums, the payment of which is not at the time required by
Section 8.2;
     (c) Liens (other than any Lien imposed by ERISA, and other than any Lien
securing an obligation for the payment of borrowed money or for the deferred
purchase price of property or services) incurred or deposits made in the
Ordinary Course of Business in connection with obligations not due or delinquent
with respect to workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return of money bonds and other similar obligations;
     (d) zoning restrictions, easements, licenses, reservations, restrictions on
the use of real property or minor irregularities incident thereto (and, with
respect to leasehold interests, Liens and other encumbrances that are incurred,
created, assumed or permitted to exist on or with respect to the leased property
and arise by, through or under or are asserted by a landlord or

-39-



--------------------------------------------------------------------------------



 



owner of the leased property, with or without consent of the lessee) which were
not incurred in connection with the borrowing of money and which do not in the
aggregate materially detract from the value of the property of any NYTEX Party,
as the case may be, or impair the use of such property for the purposes for
which such property is held by such NYTEX Party;
     (e) Liens existing on the Closing Date;
     (f) any Lien on property of a Subsidiary of the Company existing at the
time it becomes such a Subsidiary;
     (g) the Liens created by the Senior Debt Documents
     (h) purchase money security interests granted in any NYTEX Parties in the
Ordinary Course of Business to secure not more than one hundred percent (100%)
of the purchase price of assets (including Capitalized Leases); and
     (i) the extension, renewal or replacement of any Lien permitted by
subsection (e) or (f) of this Section 9.2, but only if the principal amount of
the Indebtedness secured by such Lien immediately prior to such extension,
renewal or replacement is not increased and the Lien is not extended to other
property.
     9.3. Limitation on Sale and Leasebacks. Each of Parent and the Company
shall not, and shall not permit any other NYTEX Party to:
     (a) enter into any Sale and Leaseback Transaction other than any Sale and
Leaseback Transaction for which the lease is a Capitalized Lease and the
Capitalized Lease is permitted under Section 9.1(c); or
     (b) enter into any Synthetic Lease.
     9.4. Mergers, Consolidations, Sales of Assets and Acquisitions. Each of
Parent and the Company shall not, and shall not permit any other NYTEX Party to,
(a) consolidate with or be a party to a merger with any other Person, or
(b) sell or otherwise Dispose of any or all of the assets of any NYTEX Party, or
any of the Equity Interests of any direct or indirect Subsidiary of any NYTEX
Party, or (c) acquire by purchase or otherwise a majority of any class of the
Equity Interests of any Person, or all or substantially all of the business or
property of any Person or of any operating division or line of business of any
Person, except with the prior written consent of the Purchaser.
     9.5. Conduct of Business.
     (a) Each of Parent and the Company shall not, and shall not permit any
other NYTEX Party to, (i) engage in any business or activities other than the
Business and any businesses or activities substantially similar or related
thereto or (ii) conduct the Business and any businesses or activities
substantially similar or related thereto other than in accordance with the
Budget.

-40-



--------------------------------------------------------------------------------



 



     (b) Each of Parent and the Company shall not modify, alter or change the
Budget by an amount in excess of $200,000, individually or in the aggregate,
without the prior written consent of the Purchaser.
     9.6. Restricted Payments and Restricted Investments.
     (a) Each of Parent and the Company shall not, and shall not permit any
other NYTEX Party to, directly or indirectly, make any Restricted Payment,
except (i) the declaration and payment of dividends and distributions by the
Company on the Shares, (ii) the declaration and payment of dividends and
distributions by Parent on the outstanding the shares of Series A Preferred
Stock; provided that such payments shall not be made (but may accrue) during the
existence of an Event of Default; (iii) the declaration and payment of dividends
and distributions by a Wholly-owned Subsidiary of the Company on its outstanding
Equity Interests to the Company or to another Wholly-owned Subsidiary of the
Company; and (iv) the payment of the annual Management Fee to the extent
permitted by Section 9.8.
     (b) Each of Parent and the Company shall not, and shall not permit any
other NYTEX Party to, directly or indirectly make any Restricted Investment.
     9.7. Issuance of Stock by Subsidiaries. The Company shall not permit any of
its Subsidiaries to issue or have outstanding any of its shares of preferred
stock or other Preferred Equity Interests (or any warrants, options, conversion
rights or other rights to subscribe for, purchase or acquire such preferred
stock or other Preferred Equity Interests) other than shares of such preferred
stock or Preferred Equity Interests owned by the Company or a Wholly-owned
Subsidiary of the Company.
     9.8. Transactions with Affiliates. Each of Parent and the Company shall
not, and shall not permit any other NYTEX Party to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service), with any
Affiliate of the Company (other than the Purchaser) or such Subsidiary, except
Parent shall be entitled to the Management Fee, payable in equal monthly
installments of $62,5000, so long as (a) no Default or Event of Default exists
at the time of each such payment or after giving effect thereto and (b) the
Company and its Subsidiaries are in pro forma compliance with the covenants set
forth in Section 10 both immediately before and after giving effect to each such
payment installment.
     9.9. Operating Leases. Each of Parent and the Company shall not, and shall
not permit any of the other NYTEX Parties to, enter into (as lessee) any lease
of real or personal property (other than Capitalized Leases) having a term
greater than one year (including options to renew or extend any term, whether or
not exercised) if, after giving effect thereto, the aggregate amount of rentals
and other payments required to be made by the NYTEX Parties during any fiscal
year of the Company under all such leases would be greater than $500,000.

-41-



--------------------------------------------------------------------------------



 



     9.10. Contingent Obligations. The Company shall not, and shall not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any
Contingent Obligations except:
     (a) Contingent Obligations incurred pursuant to this Agreement and the
other Transaction Documents;
     (b) Contingent Obligations incurred pursuant to the Senior Debt Documents;
     (c) Swap Contracts entered into in the Ordinary Course of Business for bona
fide hedging purposes and not for purposes of speculation;
     (d) Contingent Obligations of the Company and its Subsidiaries existing as
of the Closing Date and listed in Schedule 9.10(d), including extensions and
renewals thereof which do not increase the amount of such Contingent Obligations
as of the date of such extension or renewal;
     (e) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);
     (f) Contingent Obligations resulting from endorsements for collection or
deposit in the Ordinary Course of Business;
     (g) Contingent Obligations arising under indemnity agreements to title
insurers to cause such title insurers to issue title insurance policies required
hereunder; and
     (h) Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
Dispositions permitted under Section 9.4(g).
     9.11. Limitation on Dividend Restrictions Affecting Subsidiaries. Except
pursuant to this Agreement and the Senior Debt Documents, the Company shall not
permit any of its Subsidiaries directly or indirectly to create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction which by its terms restricts the ability of any such Subsidiary to
(a) pay dividends or make any other distributions on such Subsidiary’s Equity
Interests, (b) pay any Indebtedness owed to the Company or any other Subsidiary
of the Company, (c) make any loans or advances to the Company or any other
Subsidiary of the Company or (d) transfer any of its property or assets to the
Company or any other Subsidiary of the Company.
     9.12. Compliance with ERISA. Each of Parent and the Company shall not, and
shall not permit any other NYTEX Party to:
     (a) terminate any Plan subject to Title IV of ERISA so as to result in any
material liability to the Company or any ERISA Affiliate;
     (b) permit to exist any ERISA Event or any other event or condition, which
would reasonably be expected to have a Material Adverse Effect;

-42-



--------------------------------------------------------------------------------



 



     (c) make a complete or partial withdrawal (within the meaning of ERISA
Section 4201) from any Multiemployer Plan so as to result in any material
liability to the Company or any ERISA Affiliate;
     (d) enter into any new Pension Plan or Multiemployer Plan or modify any
existing Pension Plan so as to increase its obligations thereunder which would
reasonably be expected to have a Material Adverse Effect; or
     (e) permit the present value of all nonforfeitable accrued benefits under
any Pension Plan subject to Title IV of ERISA (using the actuarial assumptions
utilized by the PBGC upon termination of a Plan) materially to exceed the fair
market value of Plan assets allocable to such benefits, all determined as of the
most recent valuation date for each such Plan.
     9.13. Litigation. Each of Parent and the Company shall not, and shall not
permit any of the other NYTEX Parties to, settle, or agree to indemnify or
defend third parties against, any material lawsuit, (a) except as may be
required by judicial or regulatory order or by agreements entered into prior to
the date hereof on a basis consistent with past practice or (b), in the case of
a settlement, unless the terms of the settlement require the NYTEX Parties to
make payments and transfers of less than $500,000 in the aggregate. For the
purpose of this Section 9.13, a material lawsuit shall be any lawsuit in which
the amount in controversy exceeds $500,000.
     9.14. Accounting Changes. Each of Parent and the Company shall not, and
shall not permit any of the other NYTEX Parties to, (a) make any material change
in accounting treatment or reporting practices, except any material change
required by GAAP and which is approved in writing by the Accountants, or
(b) adopt or utilize any change in GAAP or the application thereof for purposes
of determining compliance with the covenants contained in Section 9 and 10 or
elsewhere herein except as permitted by Section 1.2(c).
     9.15. No Amendments to Certain Other Documents. Each of Parent and the
Company shall not, and shall not permit any other NYTEX Party to, without the
prior written consent of the Purchaser, (a) make any material changes in its
equity capital structure (including in the terms of its authorized or
outstanding capital stock), (b) permit any amendment to, modification of or
supplement to the Organizational Documents of the Company or any Subsidiary of
the Company (including the filing of any certificate establishing, setting
forth, amending, modifying or supplementing the designations, preferences or
rights pertaining to or other terms of any class or series of capital stock of
any NYTEX Party), or (c) permit any amendment to, modification of or supplement
to the Subordinated Debt Documents.
     Section 10. Financial Covenants. The Company covenants and agrees that so
long as the Purchaser shall hold any of the Shares, the Company shall not:
     10.1. Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio
to be less than 1.10 to 1.00, measured as of (a) November 30, 2010, for the
fiscal quarter then most recently ended; (b) February 28, 2011, for the two
fiscal quarter period then most recently ended; (c) May 31, 2011, for the three
fiscal quarter period then most recently ended; (d) August 31, 2011 and as of
the last day of each fiscal quarter thereafter, for the four fiscal quarter
period then most recently ended.

-43-



--------------------------------------------------------------------------------



 



     10.2. Capital Expenditures. Contract for, purchase or make, or permit any
other NYTEX Party to contract for, purchase or make, Capital Expenditures other
than Capital Expenditures that, in the aggregate for all NYTEX Parties, do not
exceed (a) $5,200,000 for the twelve (12) months immediately following the
Closing Date and (ii) $5,000,000 for each twelve (12) month period thereafter.
     10.3. Leverage Ratio. Permit the Leverage Ratio as of the last day of each
fiscal quarter of the Company to be greater than 2.75:1.0 for such period.
     10.4. Minimum EBITDA. Permit EBITDA for any period of four fiscal quarters
then most recently ended to be less than $11,250,000 for such period.
     Section 11. Events of Default.
     11.1. Events of Default; Remedies. If any of the following events (herein
called “Events of Default”) shall have occurred and be continuing during the
time that the Shares Condition is met (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or by operation of law
or otherwise):
     (a) the Company shall default in the due and punctual payment or redemption
of all or any part of the Principal Amount, or redemption charge (if any), when
and as the same shall become due and payable to the holders of the Shares in
accordance with this Agreement or the Senior Series A Certificate of
Designations, whether at stated maturity, by acceleration, by notice of
redemption or otherwise;
     (b) the Company shall default in the due and punctual payment of any
dividend on any of the Shares when and as such dividend shall become due and
payable in accordance with this Agreement or the Senior Series A Certificate of
Designations;
     (c) Parent or the Company shall default in the performance or observance of
any of the covenants, agreements or conditions contained in Section 6(a),
Section 6(b), Section 6(c), Section 6(d), Section 6(h), Section 8.2(a),
Section 8.2(c), Section 8.6, Section 8.6(b), Section 8.8, Section 9, and
Section 10;
     (d) any NYTEX Party shall default in the performance or observance of any
of the covenants, agreements or conditions contained in this Agreement or any of
the other Transaction Documents (other than those referred to in any subsection
of this Section 11.1 other than this subsection (d)), and such default shall
continue for a period of thirty (30) days;
     (e) (i) the Company or any of its Subsidiaries shall fail to pay any
principal of, or interest on, or any other amount payable in respect of
Indebtedness of such Person, in an individual or aggregate amount greater than
$250,000, that is outstanding when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness; or (ii) any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Indebtedness in an individual or aggregate amount greater
than $250,000 and shall continue after

-44-



--------------------------------------------------------------------------------



 



the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such event or condition is to permit the acceleration of the
maturity of such Indebtedness (whether or not such acceleration occurs); or
(iii) any such Indebtedness in an individual or aggregate amount greater than
$250,000 shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled required prepayment), redeemed, purchased
or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof;
     (f) any NYTEX Party shall (i) voluntarily commence any proceeding or file
any petition seeking relief under the Bankruptcy Code, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) below, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
of its Subsidiaries, or for a substantial part of the property or assets of the
Company or any of its Subsidiaries, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) admit in writing its
inability to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any NYTEX Party, or of a substantial part of the property or assets
of the Company or any of its Subsidiaries, under the Bankruptcy Code, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any NYTEX Party, or for a substantial part
of the property or assets of any NYTEX Party, or (iii) the winding-up or
liquidation of any NYTEX Party, and such proceeding or petition shall continue
undismissed for sixty (60) days, or an order or decree approving or ordering any
of the foregoing shall be entered;
     (h) final judgment for the payment of money shall be rendered by a court of
competent jurisdiction against any NYTEX Party, and such NYTEX Party, as the
case may be, shall not discharge the same or provide for its discharge in
accordance with its terms, or procure a stay of execution thereof, within thirty
(30) days from the date of entry thereof and within said period of thirty
(30) days, or such longer period during which execution of such judgment shall
have been stayed, appeal therefrom and cause the execution thereof to be stayed
during such appeal, and such judgment together with all other such judgments
shall exceed in the aggregate $1,000,000;
     (i) any representation, warranty or statement made by or on behalf of any
NYTEX Party or by or on behalf of any officer of any NYTEX Party in this
Agreement or any other Transaction Document, or in any financial statement,
certificate or other instrument or document now or hereafter delivered pursuant
to or in connection with any provision of this Agreement or the other
Transaction Documents, shall prove to be false or incorrect or breached in any
material respect on the date as of which made;
     (j) a Change of Control shall occur;

-45-



--------------------------------------------------------------------------------



 



     (k) (i) an ERISA Event shall occur with respect to a Pension Plan or a
Multiemployer Plan which shall have resulted or could reasonably be expected to
result in liability of the Company or any ERISA Affiliate under Title IV of
ERISA to such Pension Plan or Multiemployer Plan or to the PBGC in an aggregate
amount in excess of $250,000; (ii) the Company or any ERISA Affiliate shall fail
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its Withdrawal Liabilities under a
Multiemployer Plan, in an aggregate amount in excess of $250,000; or (iii) the
aggregate amount of Unfunded Pension Liabilities among all Pension Plans at any
time shall exceed $250,000;
     (l) any provision of this Agreement or any other Transaction Document
shall, for any reason, not be or shall cease to be in full force and effect, or
not be, or be asserted in writing by the Company or any of its Subsidiaries not
to be, valid, binding and enforceable against any Person purported to be bound
by it;
     (m) the Company or any Subsidiary of the Company shall fail to observe or
perform any material covenant, condition or agreement contained in any Material
Contract and such failure shall continue unremedied for a period equal to the
lesser of (a) thirty (30) days and (b) any applicable cure period set forth in
such Material Contract, if in any event such failure could reasonably be
expected to have a Material Adverse Effect; or any Material Contract shall be
cancelled or terminated by a party thereto other than the Company or any
Subsidiary of the Company and prior to its scheduled date of expiration or
termination, if such cancellation or termination could reasonably be expected to
have a Material Adverse Effect; or
     (n) any Material Adverse Effect shall occur;
then (i) upon the occurrence of any Event of Default described in subsection
(f) or (g), the unpaid principal amount of all of the Shares, together with all
dividends accrued thereon and all fees, costs, expenses, indemnities and other
amounts payable hereunder or under any of the other Transaction Documents
(including an amount equal to the redemption charge (if any) that would have
been payable if the Shares had then been voluntarily redeemed), shall
automatically become immediately due and payable in exchange for the redemption
of the Shares, without presentment, demand, notice, declaration, protest or
other requirements of any kind, all of which are hereby expressly waived, or
(ii) upon the occurrence of any other Event of Default, the Purchaser may, by
written notice to the Company, declare the entire unpaid principal amount of the
Shares to be immediately due and payable in exchange for the redemption of the
Shares, together with all interest accrued thereon and all fees, costs,
expenses, indemnities and other amounts payable hereunder or under any of the
other Transaction Documents (including an amount equal to the redemption charge
(if any) that would have been payable if the Shares had then been voluntarily
redeemed), in which event all such principal, interest, premium and other
amounts shall thereupon be immediately due and payable, all without presentment,
demand, notice, protest or other requirements of any kind, all of which are
hereby expressly waived.
     11.2. Suits for Enforcement. If any Event of Default shall have occurred
and be continuing, the Purchaser may proceed to protect and enforce its rights,
either by suit in equity or by action at law, or both, whether for the specific
performance of any covenant or agreement contained in this Agreement or the
other Transaction Documents or in aid of the exercise of any

-46-



--------------------------------------------------------------------------------



 



power granted in this Agreement or the other Transaction Documents, and the
Purchaser may proceed to enforce the payment of all sums due upon the Shares or
under this Agreement or any other Transaction Document, and such further amounts
as shall be sufficient to cover the costs and expenses of collection (including
reasonable counsel fees and disbursements), or to enforce any other legal or
equitable right of the Purchaser.
     11.3. Remedies Cumulative. No remedy conferred upon the Purchaser in this
Agreement or in any of the other Transaction Documents is intended to be
exclusive of any other remedy and each and every such remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or otherwise.
     11.4. Remedies Not Waived. No course of dealing between the Company and the
Purchaser, and no delay or failure in exercising any rights under this Agreement
or any of the other Transaction Documents, shall operate as a waiver of any of
the rights of the Purchaser.
     Section 12. Put Right. At any time on or after the earlier to occur of
(a) the date on which a Change of Control occurs, (b) the date on which an Event
of Default occurs, (c) the date on which the Company elects to redeem the Shares
in accordance with the Senior Series A Certificate of Designations and (d) the
Maturity Date (each such date, a “Put Event Date”), the Purchaser may elect to
cause Parent to repurchase the Warrants held by the Purchaser on such Put Event
Date (the “Put Securities”) by providing written notice of such election to the
Company (the “Put Election Notice”). Parent shall repurchase the Put Securities
from the Purchaser for an amount (“Put Payment Amount”) equal to the greater of
(i) the Purchaser’s aggregate equity ownership percentage in Parent as of the
Put Event Date, multiplied by the Equity Value as of the Put Event Date and
(ii)(A) in the event that the Put Event Date occurs prior to the third (3rd)
anniversary following the Closing Date, $30,000,000 and, (B) in the event that
the Put Event Date occurs on or after the third (3rd) anniversary following
Closing Date, $40,000,000 (in each of subsection (A) and (B), inclusive of any
and all amounts paid by Parent or the Company pursuant to this Agreement or the
Senior Series A Redeemable Preferred Stock Certificate of Designations in
respect of the Principal Amount, the Closing Fee and dividends on the Shares).
Parent shall pay the cost of determining the Equity Value. The Company shall pay
the Put Payment Amount to the Purchaser promptly after receipt of the Put
Election Notice (but in no event more than five (5) Business Days after receipt
thereof) by wire transfer of immediately available funds to the bank account
designated by the Purchaser in the Put Election Notice.
     Section 13. Miscellaneous.
     13.1. Amendment and Waiver.
     (a) Any term, provision, covenant, agreement or condition of this Agreement
may be amended or waived only by a writing, signed by the party or parties to be
bound or burdened by such amendment or waiver.
     (b) No failure or delay by the Purchaser in exercising any right, remedy,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or

-47-



--------------------------------------------------------------------------------



 



the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and are not
exclusive of any rights, remedies, powers and privileges provided by law.
     13.2. Expenses.
     (a) The Company agrees, whether or not the transactions hereby contemplated
shall be consummated, to pay and save the Purchaser and its Affiliates harmless
against any and all liability for the payment of all reasonable, out-of-pocket
expenses arising in connection with this Agreement and the other Transaction
Documents, including all expenses incurred in connection with (i) the
reproduction of such agreements and instruments and all stamp and other similar
taxes (together in each case with interest and penalties, if any) which may be
payable in respect of the execution and delivery of such agreements or
instruments or the issuance, delivery or acquisition by the Purchaser of any of
the Shares, the Warrants or other instrument pursuant to this Agreement,
(ii) the fees and disbursements of Winston & Strawn LLP incurred in connection
with the performance of due diligence in respect of the NYTEX Parties, the
preparation and negotiation of this Agreement and the other Transaction
Documents, and the consummation of the transactions hereby and thereby
contemplated, and (iii) the expenses of the Purchaser incurred in connection
with its investigation of the business, assets and financial condition of the
NYTEX Parties, including the fees and disbursements of any accountants or other
experts retained by the Purchaser for such purposes.
     (b) The Company also agrees to pay to the Purchaser on demand all expenses
hereafter incurred by the Purchaser (including reasonable counsel fees and
disbursements) from time to time in connection with (i) the enforcement,
attempted enforcement or preservation of any of the rights or remedies of the
Purchaser under this Agreement or any of the other Transaction Documents, (ii)
any amendment or requested amendment of, or waiver or consent or requested
waiver or consent under or with respect to, this Agreement or any of the other
Transaction Documents, whether or not the same shall become effective and
(iii) attendance by the Observer at meetings of the boards of directors of the
NYTEX Parties as permitted by Section 7.2.
     (c) The Obligations of the Company under this Section 13.2 shall survive
the payment or prepayment in full or transfer of any Shares, the enforcement of
any provision of this Agreement or the other Transaction Documents, any such
amendments, waivers or consents, and any such workout, restructuring or similar
arrangement.
     13.3. Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by or on behalf of any party to
this Agreement or otherwise in connection herewith shall (a) survive the
execution and delivery of this Agreement and the delivery of the Shares and the
Warrants to the Purchaser and shall continue in effect while the Purchaser shall
hold any of the Shares, and thereafter as provided in Section 13.2 and Section
13.6, and (b) be deemed to be material and to have been relied upon by the
Purchaser, regardless of any investigation made by the Purchaser or on its
behalf.
     13.4. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, provided that the

-48-



--------------------------------------------------------------------------------



 



Company may not transfer or assign any of its rights or Obligations hereunder or
under the other Transaction Documents without the prior written consent of the
Purchaser. Without limiting the generality of the foregoing, at any time and
from time to time and without any notice to or consent by the Company, the
Purchaser may (a) sell or otherwise Dispose of any or all of the Shares and the
Warrants in accordance with Applicable Law, and (b) pledge and grant a security
interest in any or all of the Shares and the Warrants, and in all of its rights
and interests under this Agreement and the other Transaction Documents to secure
Indebtedness incurred by the Purchaser, and in the event of any foreclosure of
such pledge and security interest, the secured party thereof may sell and assign
such Shares and Warrants, together with all rights and interests of the
Purchaser under this Agreement and the other Transaction Documents, in a public
or private sale and may exercise all other rights of a secured party with
respect thereto in accordance with the documentation governing such Indebtedness
and Applicable Law.
     13.5. Notices. All notices hereunder shall be in writing and shall be
conclusively deemed to have been received and shall be effective (a) on the day
on which delivered if delivered personally or transmitted by facsimile
transmission, (b) one (1) Business Day after the date on which the same is
delivered to a nationally recognized overnight courier service, (c) three
(3) Business Days after being sent by registered or certified United States
mail, return receipt requested, or (d) if sent by e-mail as provided below, and
shall be addressed:

  (i)   if to the Purchaser, to:         WayPoint Nytex, LLC
c/o WayPoint Capital Partners, LLC
555 Theodore Fremd Avenue, Suite C207
Rye, New York 10580
Attention: Mr. Thomas W. Drechsler
Phone: (914) 417-6960
Facsimile: (914) 417-6961         with a copy (which shall not constitute
notice) to:         Winston & Strawn LLP
200 Park Avenue
New York, New York 10166
Attention: Mr. Bradley C. Vaiana
Telephone: (212) 294-2610
Facsimile: (212) 294-4700;     (ii)   if to the Company or Parent, to:        
NYTEX Energy Holdings, Inc.
12222 Merit Drive, Suite 1850
Dallas, Texas 75251
Attention: Mr. Kenneth Conte
Telephone: (972) 770-4700
Facsimile: (972) 770-4701

-49-



--------------------------------------------------------------------------------



 



      with a copy (which shall not constitute notice) to:         Strasburger &
Price, LLP
901 Main Street, Suite 4400
Dallas, Texas 75202
Attention: Mr. Kevin Woltjen
Telephone: (214) 651-2344
Facsimile: (214) 659-4025

or to such other address or addresses or telecopy number or numbers as any of
such Persons may most recently have designated in writing to the others by such
notice. Notices and other communications sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day.
     13.6. Indemnification. In consideration of the execution and delivery of
this Agreement by the Purchaser, Parent, the Company hereby agrees to defend,
indemnify, exonerate and hold harmless the Purchaser and each of the Purchaser’s
officers, directors, stockholders, Affiliates, trustees, employees and agents
(herein collectively called the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, claims, actions, suits, proceedings,
judgments, costs and expenses, including legal fees and other expenses incurred
in the investigation, defense, appeal and settlement of claims, actions, suits
and proceedings (herein collectively called the “Indemnified Liabilities”),
incurred by the Indemnitees or any of them arising out of or resulting from any
act or failure to act by any NYTEX Party or their respective officers,
directors, employees, agents, representatives or Affiliates (other than the
Purchaser) relating to:
     (a) this Agreement, any of the other Transaction Documents, the issuance of
the Shares or the Warrants or the transactions contemplated hereby or thereby,
or the performance by the Company of its Obligations hereunder or thereunder,
     (b) any Environmental Matter, any Environmental Law or the actual or
alleged existence or release of any Hazardous Substance, or
     (c) Parent’s exploration and production assets and subsidiaries, including
the Restricted Subsidiaries, Panhandle Field Producing and Development Property
and Bluff Creek.
except for any such Indemnified Liabilities which are finally judicially
determined to have resulted from the Indemnitee’s gross negligence or willful
misconduct, and if and to the extent that the foregoing undertaking may be
unenforceable for any reason, each of Parent and the Company hereby agrees to
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under Applicable Law. The
Obligations of Parent and the Company under this Section 13.6 shall survive the
payment or prepayment in full or transfer of any of the Shares and the
enforcement of any provision hereof or thereof.

-50-



--------------------------------------------------------------------------------



 



     13.7. Confidentiality. (a) The Purchaser shall maintain in confidence in
accordance with its customary procedures for handling confidential information
and not disclose to any Person, all written information clearly marked
“Confidential” that the Company or any of its Subsidiaries, or any of their
authorized representatives, furnishes to the Purchaser on a confidential basis
(“Confidential Information”), other than any such Confidential Information that
becomes generally available to the public other than as a result of a breach by
the Purchaser of its obligations hereunder or that is or becomes available to
the Purchaser from a source other than the NYTEX Parties, or any of their
authorized representatives, and that is not, to the actual knowledge of the
recipient thereof, subject to obligations of confidentiality with respect
thereto; provided, however, that the Purchaser shall in any event have the right
to deliver copies of any such documents, and to disclose any such information,
to:
          (i) its directors, officers, trustees, partners, employees, agents and
attorneys;
          (ii) its Affiliates, accountants, investment advisers, other
professional consultants and rating agencies, and the directors, officers,
trustees, partners, employees, agents and attorneys of each of the foregoing;
          (iii) any Person to which the Purchaser offers to sell or pledge, or
sells or pledges, any of the Shares or any part thereof or interest, and any
other Person which offers to provide or is providing financing to the Purchaser;
provided such Person agrees to keep such information confidential on terms
similar to those set forth in this Section 13.7;
          (iv) the SEC and any other federal or state regulatory authority or
examiner which regulates or has jurisdiction over the Purchaser; and
          (v) any other Person to which such delivery or disclosure may be
necessary or appropriate (A) in order to comply with any Applicable Law, (B) in
response to any subpoena or other legal process or informal investigative
demand, (C) in connection with any litigation to which the Purchaser is a party,
or (D) in connection with the enforcement of the rights and remedies of the
Purchaser under this Agreement and the other Transaction Documents at any time
when an Event of Default shall have occurred and be continuing (with respect to
clauses (A), (B) and (C) of this subparagraph (v), in each case upon prior
written notice to Parent to the extent reasonably practicable and not prohibited
by law or court order, so that Parent may, at its sole cost and expense, contest
such disclosure or seek confidential treatment thereof).
     (b) Notwithstanding any other provision contained herein, on or about the
Closing Date, the Purchaser shall have the right to issue a press release or
other public statement, in form and substance as shall be determined by the
Purchaser in its sole discretion, with respect to the transactions contemplated
by this Agreement and the other Transaction Documents, and thereafter may from
time to time issue such press releases or other public statements with respect
to its investment in Parent and the Company as the Purchaser may reasonably
determine to be necessary or advisable in order to comply with the requirements
of federal and state securities laws, rules and regulations or the rules of any
securities exchange (including the Nasdaq Stock Market, Inc.) on which the
Purchaser’s securities may be traded. The Purchaser shall also have the right to
list Parent and the Company as a portfolio company of the Purchaser on the web
site

-51-



--------------------------------------------------------------------------------



 



or sites owned and maintained by the Purchaser and in any other marketing
materials as the Purchaser, in its sole discretion, shall determine.
     13.8. Punitive Damages. Each party to this Agreement agrees that it shall
not have a remedy of punitive, special, exemplary, indirect or consequential
damages against any other party to this Agreement in connection with any claim
or dispute arising hereunder and hereby waives any right or claim to any such
damages that such party now has or which may arise in the future in connection
with any such claim or dispute, whether such claim or dispute is resolved by
arbitration or judicially.
     13.9. Integration and Severability. This Agreement embodies the entire
agreement and understanding among the Purchaser, Parent and the Company, and
supersedes all prior agreements and understandings relating to the subject
matter hereof. In case any one or more of the provisions contained in this
Agreement or in any instrument contemplated hereby for such date, or any
application thereof, shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein, and any other application thereof, shall not in any way be
affected or impaired thereby.
     13.10. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement. Delivery of manually executed counterparts of
this Agreement shall immediately follow delivery by telecopy or other electronic
means, but the failure to so deliver a manually executed counterpart shall not
affect the validity, enforceability, or binding effect hereof.
     13.11. Governing Law. THIS AGREEMENT AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH AND SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CHOICE OF LAW EXCEPT AS SET FORTH IN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
     13.12. Submission to Jurisdiction; Waiver of Service and Venue.
     (a) EACH OF PARENT AND THE COMPANY CONSENTS AND AGREES TO THE NON-EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK, AND WAIVES ANY OBJECTION BASED ON VENUE OR FORUM NON
CONVENIENS WITH RESPECT TO ANY ACTION INSTITUTED THEREIN.
     (b) EACH OF PARENT AND THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE
MADE BY HAND DELIVERY OR BY REGISTERED OR CERTIFIED UNITED STATES MAIL TO THE
COMPANY AT ITS ADDRESS SET FORTH IN SECTION 13.5.

-52-



--------------------------------------------------------------------------------



 



     (c) NOTHING IN THIS SECTION 13.12 SHALL AFFECT THE RIGHT OF THE PURCHASER
TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT
OF THE PURCHASER TO BRING ANY ACTION OR PROCEEDING AGAINST PARENT, THE COMPANY
OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTION.
     13.13. Waiver of Right to Trial by Jury. EACH OF PARENT, THE COMPANY AND
THE PURCHASER HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM IN RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.
PARENT, THE COMPANY AND THE PURCHASER HEREBY AGREE AND CONSENT THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY AND THAT ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     Section 14. Replacement of Shares. Upon request of the Purchaser, the
Company shall issue and deliver at its expense, in replacement of the
certificate(s) representing the Shares lost, stolen, damaged or destroyed, upon
surrender thereof, if mutilated, a new certificate(s) representing such Shares
in the same aggregate amount, and otherwise of the same tenor, as the
certificate(s) so lost, stolen, damaged or destroyed, duly executed by the
Company. The Company may condition the replacement of a certificate representing
any Shares reported by the Purchaser as lost, stolen, damaged or destroyed, upon
the receipt from the Purchaser of an indemnity reasonably satisfactory to the
Company.
[Signature page follows]

-53-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Parent, the Company and the Purchaser have executed this
Agreement by their duly authorized officers as of the date first written above.

            NYTEX ENERGY HOLDINGS, INC.
      By:           Name:           Title:           NYTEX FDF ACQUISITION, INC.
      By:           Name:           Title:           WAYPOINT NYTEX, LLC
      By:           Name:           Title:        

[Signature Page to Senior Series A Preferred Stock and Warrant Purchase
Agreement]

-54-